 



Exhibit 10
Execution Version
ASSET PURCHASE AGREEMENT
BY
AND
AMONG
TEPPCO MARINE SERVICES, LLC
HORIZON MARITIME, L.L.C.
AND
THE MEMBERS OF HORIZON MARITIME, L.L.C.
Dated February 29, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I PURCHASE, SALE AND DELIVERY
    1  
Section 1.1 Purchased Assets
    1  
Section 1.2 Excluded Assets
    3  
Section 1.3 Purchase Price
    4  
Section 1.4 Closing
    4  
Section 1.5 Purchase Price Adjustments
    4  
 
       
ARTICLE II LIABILITIES AND OBLIGATIONS
    5  
Section 2.1 Obligations Assumed
    5  
Section 2.2 Liabilities and Obligations Not Assumed
    6  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES
    7  
Section 3.1 Status and Good Standing; Ownership; Citizenship
    7  
Section 3.2 Authorization
    7  
Section 3.3 Non-Contravention
    8  
Section 3.4 Validity
    9  
Section 3.5 Broker Involvement
    9  
Section 3.6 Litigation
    9  
Section 3.7 Title
    9  
Section 3.8 Continuity Prior to the Closing Date
    9  
Section 3.9 Contracts and Commitments
    11  
Section 3.10 Intellectual Property Rights
    11  
Section 3.11 Sufficiency of Assets; Customer Products
    12  
Section 3.12 Financial Statements
    12  
Section 3.13 Condition of Assets; Eligibility for Coastwise Trade
    13  
Section 3.14 Absence of Undisclosed Liabilities
    14  
Section 3.15 Employees; Employee Benefits
    14  
Section 3.16 Compliance With Law
    15  
Section 3.17 Environmental
    15  
Section 3.18 Insurance
    17  
Section 3.19 Government Licenses, Permits and Related Approvals
    17  
Section 3.20 Responsible Carriers Plan
    17  
Section 3.21 Taxes
    17  
Section 3.22 Books and Records
    18  
Section 3.23 Safety Reports
    19  
Section 3.24 Transactions with Certain Persons
    19  
Section 3.25 Disclosure
    19  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER
    19  
Section 4.1 Status and Good Standing
    19  
Section 4.2 Authorization
    19  
Section 4.3 Non-Contravention
    19  
Section 4.4 Validity
    20  
Section 4.5 Broker Involvement
    20  

-i-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V COVENANTS
    20  
Section 5.1 Other Offers
    20  
Section 5.2 Conduct of Operations Pending Closing
    20  
Section 5.3 Notification
    21  
Section 5.4 Employees
    22  
Section 5.5 Buyer’s Access
    22  
Section 5.6 Covenant Against Competition
    22  
Section 5.7 Further Assistance
    24  
Section 5.8 Governmental Filings
    25  
Section 5.9 Consents
    25  
Section 5.10 Public Announcements
    25  
Section 5.11 Income Tax Matters
    25  
Section 5.12 Taxes Upon Conveyance and Transfer
    25  
Section 5.13 Other Taxes and Charges
    26  
Section 5.14 Condition to Transfer of Contracts
    26  
Section 5.15 Cooperation with Financings and Financial Reporting; Additional
Financial Statements
    26  
Section 5.16 Damage to Vessels
    27  
Section 5.17 Seller’s Access
    27  
Section 5.18 Vessel Repairs
    28  
Section 5.19 Interim Insurance
    28  
 
       
ARTICLE VI VESSELS UNDER CONSTRUCTION
    28  
 
       
ARTICLE VII INDEMNIFICATION
    28  
Section 7.1 Seller Parties’ Indemnity Obligations
    28  
Section 7.2 Buyer’s Indemnity Obligations
    29  
Section 7.3 Survival
    29  
Section 7.4 Indemnification Procedures
    30  
Section 7.5 General
    31  
 
       
ARTICLE VIII CONDITIONS TO CLOSING
    32  
Section 8.1 Conditions to Obligations of Buyer
    32  
Section 8.2 Conditions to Obligations of the Seller
    35  
 
       
ARTICLE IX TERMINATION
    36  
Section 9.1 Grounds for Termination
    36  
Section 9.2 Effect of Termination
    36  
 
       
ARTICLE X GENERAL PROVISIONS
    37  
Section 10.1 Confidentiality
    37  
Section 10.2 Dispute Resolution
    38  
Section 10.3 Seller Parties to Enforce Certain Agreements
    38  
Section 10.4 Expenses
    38  
Section 10.5 Entire Agreement; Amendment
    39  
Section 10.6 Waivers and Consents
    39  
Section 10.7 Notices
    39  
Section 10.8 Assignments, Successors and No Third-Party Rights
    40  
Section 10.9 Compliance with Bulk Sales Laws
    40  

-ii-



--------------------------------------------------------------------------------



 



              Page  
Section 10.10 Performance
    40  
Section 10.11 Title and Risk of Loss
    40  
Section 10.12 Choice of Law
    40  
Section 10.13 Jurisdiction and Venue
    41  
Section 10.14 Construction; Section Headings; Table of Contents
    41  
Section 10.15 Severability
    41  
Section 10.16 Counterparts
    41  
Section 10.17 Time of Essence
    41  
Section 10.18 Interpretation
    41  
Section 10.19 Definitions
    42  

-iii-



--------------------------------------------------------------------------------



 



     
EXHIBITS
   
 
   
Exhibit A
  Form of Legal Opinion to Buyer
Exhibit B
  Form of U.S. Coast Guard Bills of Sale
Exhibit C
  Form of Legal Opinion to the Seller Parties
Exhibit D
  States and Parishes in Restricted Territory
 
   
SCHEDULES
   
 
   
Schedule 1.1(a)(i)
  List of Vessels
Schedule 1.1(a)(ii)
  Onshore Vessel Equipment
Schedule 1.1(b)
  Other Tangible Personal Property
Schedule 1.1(d)(i)
  Contracts
Schedule 1.1(d)(ii)
  Assumed Equipment Leases
Schedule 1.1(f)
  IT Contracts
Schedule 1.1(g)
  Permits
Schedule 1.3
  Payment Instructions
Schedule 1.5(a)(v)
  Fuel and Lube Oil Capacity
Schedule 3.2(a)
  Resolutions of Seller
Schedule 3.3
  Non-Contravention
Schedule 3.6
  Litigation
Schedule 3.9
  Other Agreements
Schedule 3.10(a)
  Intellectual Property Rights
Schedule 3.12(b)
  Secured Liabilities
Schedule 3.13(c)
  Trading Restrictions
Schedule 3.13(d)
  Vessel Authorizations
Schedule 3.13(e)
  Vessels Specifications
Schedule 3.13(f)
  Charters in Other Vessels
Schedule 3.15(c)
  Seller Plans
Schedule 3.17(b)
  Environmental Permits
Schedule 3.17(f)
  Hazardous Materials
Schedule 3.19
  Government Licenses
Schedule 3.20
  Responsible Carriers Plan
Schedule 3.23
  Safety Reports
Schedule 10.19
  Persons with Knowledge

-iv-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          This Asset Purchase Agreement (“Agreement”), dated February 29, 2008,
is among TEPPCO Marine Services, LLC, a Delaware limited liability company
(“Buyer”), Horizon Maritime, L.L.C., a Louisiana limited liability company (the
“Seller”), Mr. Arlen B. Cenac, Jr., Mr. Steven G. Proehl, Mr. John P. Binion,
Mr. Richard M. Seale and CHO, LLC, a Louisiana limited liability company (“CHO”)
(collectively, the “Members” and, together with Seller, the “Seller Parties”).
          WHEREAS, the Seller (i) owns and operates marine vessels engaged in
the marine transportation of hydrocarbons and hydrocarbon-based products,
including asphalt, residual fuel oils and related black oil products, including
No. 6 oil and vacuum gas oil, and (ii) engages in activities related to the
foregoing (collectively, the “Operations”); and
          WHEREAS, Buyer wishes to purchase from the Seller, and the Seller
wishes to sell, transfer, convey, assign and deliver to Buyer, substantially all
of the business operations and assets of the Seller relating to the Operations,
except as otherwise set forth herein;
          NOW, THEREFORE, in consideration of the premises and the
representations, warranties, covenants and agreements stated herein, the parties
agree as follows:
ARTICLE I
PURCHASE, SALE AND DELIVERY
          Section 1.1 Purchased Assets. Upon the terms and subject to the
conditions of this Agreement, and on the basis of the representations and
warranties hereinafter set forth, at the Closing, the Seller shall sell,
transfer, convey, assign and deliver to Buyer, and Buyer shall acquire and
purchase from the Seller, the following, in each case free and clear of any
Liens (the “Purchased Assets”):
          (a) the boats, barges and other vessels listed on Schedule 1.1(a)(i),
together with (i) all of their appurtenant Vessel Equipment and all stores, fuel
oil and lube oil on board any of the Vessels (ii) the Vessel Equipment not
onboard such boats, barges and other vessels listed on Schedule 1.1(a)(ii)
(collectively, the “Vessels”);
          (b) any other tangible personal property owned by the Seller as of the
Closing, a listing of which is attached as listed on Schedule 1.1(b);
          (c) all financial, accounting and operating data and records,
including all books, schedules, work papers, records, notes, correspondence,
files, vendor lists, customer lists, customer account information, sales and
service records, credit data, sales and promotional brochures, advertising
materials, cost and pricing information, equipment maintenance data, research
and development reports and records, production reports and records, service and
warranty records, vessel drawings and diagrams, vessel logs, equipment logs,
preventive maintenance manuals, operating guides and manuals, class
certifications, loadline certificates, rights to radio licenses, manning
certificates, vessel registry documentation, documentation of foreign registry,
vessel response plans and vessel security plans, purchasing records and

1



--------------------------------------------------------------------------------



 



information, business plans, reference catalogues, stationery, purchase orders,
sales forms and other data used in or relating to the Operations;
          (d) subject to the provisions of Section 5.14, (i)(A) all written
executory contracts and agreements relating to the provision of services or
products to non-Affiliates in connection with the Operations, including customer
contracts (and customer prepayments thereon), purchase orders, purchase and sale
agreements, supply agreements, distribution or distributor agreements, vessel
charters, towing agreements and contracts of affreightment and (B) all written
or oral executory contracts and agreements relating to the construction of
marine vessels for the Seller, a listing of which is attached as
Schedule 1.1(d)(i) (collectively, the “Contracts”) and (ii) all equipment
leases, including vessel charters, with non-Affiliates set forth on Schedule
1.1(d)(ii) (the “Assumed Equipment Leases”);
          (e) all intellectual property used in or relating to the Operations,
however denominated, throughout the world, whether or not registered, including
all patent applications, patents, trademarks, service marks, corporate names,
business names, brand names, trade names, all other names and slogans embodying
business or product goodwill (including the name “Horizon Maritime,” “Horizon”
and variants thereof), trade styles or dress, mask works, copyrights, works of
authorship, moral rights of authorship, rights in designs, trade secrets,
technology, inventions, invention disclosures, discoveries, improvements,
know-how, program materials, processes, methods, confidential and proprietary
information, technical information, and all rights in internet web sites,
internet domain names, telephone, telecopy and e-mail addresses and listings of
the Seller, and all other intellectual and industrial property rights, whether
or not subject to statutory registration or protection and, with respect to each
of the foregoing, all registrations and applications for registration, renewals,
extensions, continuations, reissues, divisionals, improvements, modifications,
derivative works, goodwill, and common law rights, and causes of action relating
to any of the foregoing (collectively, the “Intellectual Property Rights”) and
all tangible embodiments of the Intellectual Property Rights, including
engineering, production and other designs, plans, blue prints, drawings,
specifications, formulas, technology, computer and electronic data processing
programs, and computer software owned or licensed by the Seller;
          (f) subject to the provisions of Section 5.14, all license,
maintenance, development and support agreements to which the Seller is a party
related to the Seller’s computer hardware and software (owned, leased or
licensed) used in connection with the Operations, a listing of which (excluding
shrink wrap or other similar licenses with respect to off-the-shelf software) is
attached as Schedule 1.1(f) (the “IT Contracts”);
          (g) all licenses, permits, consents, franchises, certificates,
approvals, authorizations, registrations, qualifications and orders of or with
Governmental Bodies relating to the Operations, to the extent that any of the
foregoing may be transferred (upon any filing, application or other action by
the Seller or any other Person), a listing of which is attached as Schedule
1.1(g);
          (h) all goodwill and going-concern value of the Seller related to the
Operations;

-2-



--------------------------------------------------------------------------------



 



          (i) all transferable rights of the Seller under express or implied
warranties, if any, from the suppliers of the Seller, manufacturers or others
relating to the Operations;
          (j) all insurance proceeds and claims to receive insurance proceeds
relating to the Operations and, to the extent transferable, the benefit of and
the right to enforce the covenants and warranties, if any, that the Seller is
entitled to enforce against any insurer under those policies with respect to the
Operations;
          (k) all claims of the Seller against third parties relating to the
Operations, whether choate or inchoate, known or unknown, contingent or
noncontingent; and
          (l) all deposits, claims for refund, rights to offset and other
similar assets or rights of the Seller relating to the Operations.
Notwithstanding the foregoing, the transfer of the Purchased Assets pursuant to
this Agreement shall not include the assumption of any liability of any type
whatsoever related to the Purchased Assets, unless Buyer expressly assumes such
liability pursuant to Section 2.1.
     Section 1.2 Excluded Assets. Notwithstanding Section 1.1, the Purchased
Assets shall not include, and Buyer shall not acquire or purchase, any of the
following (collectively, the “Excluded Assets”):
          (a) all of the Seller’s interests in buildings, real property leases
and other real property, together with any fixtures and leasehold improvements
to any such property;
          (b) all office furniture, supplies, computer systems, telephone
systems, copy machines, fax machines, machinery, tools, supplies, materials
handling and other equipment and fixed assets that are leased by Seller;
          (c) all cash, cash equivalents and short-term investments of the
Seller;
          (d) all accounts receivable of the Seller with respect to Excluded
Assets and all accounts receivable of the Seller from sales or services rendered
by the Seller prior to the Closing with respect to the Purchased Assets;
          (e) all minute books, limited liability company membership interest
records, seals and Tax Returns of the Seller;
          (f) all agreements, contracts, receivables or other arrangements
between or among the Seller, on the one hand, and any Affiliate of the Seller or
any Member, on the other hand;
          (g) all rights in connection with and assets of the Seller Plans;
          (h) subject to Section 1.1(i), all rights of the Seller under express
or implied warranties, if any, from the suppliers of the Seller, manufacturers
or others relating to the Excluded Assets;

-3-



--------------------------------------------------------------------------------



 



          (i) subject to Section 1.1(j), all insurance proceeds and claims to
receive insurance proceeds relating to the Excluded Assets and the benefit of
and the right to enforce the covenants and warranties, if any, that the Seller
is entitled to enforce against any insurer under those policies with respect to
the Excluded Assets;
          (j) subject to Section 1.1(k), all claims of the Seller against third
parties relating to the Excluded Assets, whether choate or inchoate, known or
unknown, contingent or noncontingent;
          (k) subject to Section 1.1(l), all deposits, claims for refund, rights
to offset and other similar assets or rights of the Seller relating to the
Excluded Assets;
          (l) all rights of the Seller Parties under the Transaction Documents;
and
          (m) any other assets not specifically identified as Purchased Assets.
          Section 1.3 Purchase Price. The aggregate purchase price payable to
the Seller for the Purchased Assets, adjusted as provided for in Section 1.5
(the “Purchase Price”), shall consist of $80,250,000 in cash to be paid at the
Closing by wire transfer to the account or accounts designated by the Seller on
Schedule 1.3 hereto and $6,750,000 in cash to be paid subject to and as provided
in Article VI.
          Section 1.4 Closing. Subject to Section 9.1, the closing of the
transactions contemplated hereby (the “Closing”) shall take place at the offices
of Baker Botts L.L.P., One Shell Plaza, 910 Louisiana St., Houston, Texas 77002
at 9:00 a.m., Houston time, on the later of (a) February 29, 2008 and (b) the
first day of a calendar month that is at least three business days following the
first day on which all of the conditions set forth in Article VIII have been
satisfied or waived (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other time and place as the parties may agree. The date
on which the Closing is held is referred to in this Agreement as the “Closing
Date.”
          Section 1.5 Purchase Price Adjustments.
          (a) The Purchase Price shall be adjusted:
     (i) downward by the amount of any loss or damage provided for in
Section 5.16;
     (ii) downward by the amount of property Taxes and other Taxes and charges
allocated to the Seller in Section 5.13;
     (iii) upward by the amount of documented, ordinary course costs or expenses
incurred and paid by the Seller to non-Affiliated parties prior to the Effective
Time (and without violation of this Agreement) in respect of ownership or
operation of the Purchased Assets after the Effective Time;

-4-



--------------------------------------------------------------------------------



 



     (iv) downward by the amount of documented payments, proceeds or other
income received by the Seller prior to the Effective Time in respect of
ownership or operation of the Purchased Assets after the Effective Time; and
     (v) upward by the cost of 50% of the aggregate fuel and lube oil capacity
of the Vessels on the Closing Date, based on the capacities set forth on
Schedule 1.5(a)(v) and a price to be determined by the Seller Parties and Buyer
prior to the Closing Date.
          (b) For a period of 180 days following the Closing, Buyer agrees to
pay to the Seller any amounts received by Buyer after the Effective Time based
upon sales or services rendered by the Seller prior to the Effective Time, and
the Seller agrees to pay to Buyer any amounts received by the Seller after the
Effective Time based upon sales or services rendered by Buyer after the
Effective Time.
          (c) Not later than 3 days prior to Closing, Buyer may deliver to the
Seller a schedule prepared in good faith by Buyer setting forth the amounts of
the purchase price adjustments provided for in paragraph (a) above (the
“Preliminary Adjustment Schedule”), and the Purchase Price paid by Buyer at
Closing shall be adjusted as provided therein.
          (d) Not later than 100 days after Closing, Buyer shall deliver to the
Seller a schedule prepared in good faith by Buyer setting forth the final
purchase price adjustment amounts provided for in paragraphs (a) and (b) above
(the “Final Adjustment Schedule”). If the Seller objects to the Final Adjustment
Schedule and the parties fail to resolve such objection within 30 days of
Buyer’s receipt of the Seller’s objection notice, the issues remaining in
dispute shall be submitted to a nationally recognized accounting firm selected
by the Seller from a list of three such firms provided by Buyer (the “Accounting
Firm”), along with all work papers, schedules and calculations related to the
matter in dispute. Within 30 days after such submission, the Accounting Firm
shall issue a letter report determining the amount in dispute, which shall be
conclusive for purposes of this Section 1.5. Buyer shall pay to the Seller, or
the Seller shall pay to Buyer, as the case may be, the adjustment amount shown
on the conclusive Final Adjustment Schedule, in either case not later than
3 days after such schedule becomes conclusive. Each party shall bear its own
expenses in connection with resolving any such dispute, and the Seller and Buyer
will each bear half of the fees and costs of the Accounting Firm.
          (e) The parties agree and acknowledge that the provisions of this
Section 1.5 shall not affect in any way the transfer, exclusion, assumption or
allocation of any assets, rights, liabilities or obligations otherwise provided
for in this Agreement or indemnification related thereto.
ARTICLE II
LIABILITIES AND OBLIGATIONS
          Section 2.1 Obligations Assumed. As part of the consideration for the
Purchased Assets, and subject to Section 2.2, Buyer shall assume only the
following (collectively, the “Assumed Liabilities”):

-5-



--------------------------------------------------------------------------------



 



          (a) the Seller’s obligations that accrue after the Closing under the
Contracts listed on Schedules 1.1(d)(i), in each case if and only if they are
assigned or transferred to Buyer; and
          (b) all prorated amounts described in Section 5.13 from and after the
Closing.
          Section 2.2 Liabilities and Obligations Not Assumed. Other than as
specifically set forth in Section 2.1 above, Buyer shall not assume or be
obligated by this Agreement to pay, perform, discharge or otherwise be
responsible for, any debts, liabilities or obligations whatsoever of any Seller
Party or the Operations, whether accrued, absolute, contingent or otherwise,
oral or written, disclosed or undisclosed, and all those debts, liabilities and
obligations will remain the responsibilities and obligations of the Seller
Parties (the “Excluded Liabilities”). Buyer expressly disclaims the assumption
of any other debt, liability or obligation of any type whatsoever of any Seller
Party or in connection with any Seller Party’s assets or business operations,
including the following:
          (a) any insurance liabilities or obligations with respect to claims,
premiums and outstanding or additional supplemental or release calls related to
the Operations prior to the Closing;
          (b) any Tax liabilities accruing prior to the Closing in connection
with any Purchased Asset or otherwise;
          (c) any accounts payable or other current liabilities;
          (d) any liabilities arising from or under any Environmental Laws or
any Remedial Actions related to any acts or omissions of the Seller or any
condition or circumstance existing prior to the Closing, even if such liability
does not accrue until after the Closing, including liabilities for exposure to
Hazardous Materials and fines, penalties or assessments, whether civil or
criminal in nature;
          (e) any employment, employee benefit or personnel-related liabilities
whatsoever of the Seller or any ERISA Affiliate, including any liability with
regard to the Seller Plans;
          (f) any liability or obligation (whether absolute, accrued, contingent
or otherwise) of the Seller arising out of any claim, litigation or proceeding
to the extent based on or caused by any act or omission occurring, or condition
or circumstances existing, prior to the Closing;
          (g) any liability or obligation (whether absolute, accrued, contingent
or otherwise) of the Seller arising out of any service provided by the Seller;
          (h) any liabilities or obligations of any Seller Party arising from or
incurred in connection with the negotiation, preparation or execution of the
Transaction Documents or the transactions contemplated thereby, including fees
and expenses of the Seller’s counsel;

-6-



--------------------------------------------------------------------------------



 



          (i) any liabilities or obligations of any Seller Party based on acts
or omissions occurring after the Closing;
          (j) any liabilities or obligations, whether accruing before or after
Closing, under the Contracts listed on Schedule 1.1(d)(i) that are not assigned
to and assumed by Buyer; and
          (k) any liabilities or obligations associated with the Excluded
Assets.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES
          The Seller Parties, jointly and severally, represent and warrant to
Buyer that the following representations and warranties in this Article III are,
as of the date of this Agreement, and will be, as of the Closing Date, true and
correct:
          Section 3.1 Status and Good Standing; Ownership; Citizenship.
          (a) The Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
with full limited liability company power and authority under its organizational
documents to own and lease its properties and to conduct its business as now
conducted. The Seller has satisfied all legal requirements to do business as a
foreign limited liability company in all jurisdictions in which the nature of
its properties (whether owned or leased), assets or businesses so requires.
          (b) The Purchased Assets do not include any capital stock, limited
liability company or other equity interests in any Person. The Members owns,
beneficially and of record, all of the issued and outstanding membership or
other equity interests in the Seller. Mr. Arlen B. Cenac, Jr. owns, beneficially
and of record, 51.01% of the issued and outstanding Class A membership interests
in the Seller and all of the membership or other equity interests in CHO.
Mr. Steven G. Proehl owns, beneficially and of record, 16.33% of the issued and
outstanding Class A membership interests in the Seller. Mr. John P. Binion owns,
beneficially and of record, 16.33% of the issued and outstanding Class A
membership interests in the Seller. Mr. Richard M. Seale owns, beneficially and
of record, 16.33% of the issued and outstanding Class A membership interests in
the Seller. CHO owns, beneficially and of record, all of the issued and
outstanding Class B membership interests in the Seller.
          (c) The Seller does not, directly or indirectly, own any equity
interest in any Person.
          (d) The Seller is a citizen of the United States within the meaning of
Section 50501 of Title 46 of the United States Code for the purpose of operating
the Vessels in the coastwise trade of the United States.
          Section 3.2 Authorization.
          (a) The Seller has full limited liability company power and authority
under its organizational documents, and the Members have taken all necessary
action to authorize it to

-7-



--------------------------------------------------------------------------------



 



execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to consummate the transactions contemplated herein and therein
and to take all actions required to be taken by it pursuant to the provisions
hereof and thereof. A certified copy of resolutions duly adopted by the Members
authorizing and approving the execution and delivery of this Agreement and the
other Transaction Documents to which it is a party and the consummation of the
transactions contemplated herein and therein, is attached as Schedule 3.2(a).
          (b) CHO has full limited liability company power and authority under
its organizational documents, and its sole member has taken all necessary action
to authorize it to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to consummate the transactions contemplated
herein and therein and to take all actions required to be taken by it pursuant
to the provisions hereof and thereof.
          (c) Each Member who is an individual has the full power, legal
capacity and authority to execute and deliver this Agreement and the other
Transaction Document to which he is a party, to consummate the transactions
contemplated herein and therein and to take all actions required to be taken by
him pursuant to the provisions hereof and thereof, in each case without the
joinder by any other party.
          (d) Each of the Transaction Documents constitutes or, when executed
and delivered will constitute, the valid and binding obligation of each Seller
Party that is a party thereto, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting creditors’ rights generally and to the principles of
equity (whether enforcement is sought in a proceeding in equity or at law).
          Section 3.3 Non-Contravention. Except as set forth on Schedule 3.3,
neither the execution and delivery of any of the Transaction Documents nor the
consummation of the transactions contemplated therein, does or shall (with or
without notice or lapse of time):
          (a) violate, conflict with, result in a breach of or require notice or
consent or decrease the rights of any Seller Party or increase the rights of any
third party under (i) any Law, (ii) the certificate of organization, limited
liability company agreement or other constituent documents or board, manager or
member resolutions of the Seller or CHO, (iii) any provision of any agreement or
instrument to which any Seller Party is a party or (iv) any legal duty owed by
any officer, director, manager, member or agent of any Seller Party;
          (b) contravene, conflict with, or result in a violation of, or give
any Governmental Body or other Person the right to challenge any of such
transactions or to exercise any remedy or obtain any relief under, any Law to
which any Seller Party, or any of the assets owned or used by any Seller Party,
may be subject;
          (c) contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any license, permit, consent,
approval, authorization, qualification, certificate, registration or order of
any Governmental Body that is held by the Seller or that otherwise relates to
the business of the Seller or to the Purchased Assets;

-8-



--------------------------------------------------------------------------------



 



          (d) except as required by the HSR Act, require notice to or consent of
any Governmental Body;
          (e) result in the imposition or creation of any Lien upon or with
respect to the Purchased Assets; or
          (f) result in the acceleration or mandatory prepayment of any
indebtedness, or any guaranty of the Seller or afford any holder of any
indebtedness, or any beneficiary of any guaranty the right to require the Seller
to redeem, purchase or otherwise acquire, reacquire or repay any indebtedness,
or to perform any guaranty.
          Section 3.4 Validity. There is no investigation, claim, proceeding or
litigation of any type pending or, to the knowledge of the Seller Parties,
commenced without notice or threatened to which the Seller is a party that
(i) questions or involves the validity or enforceability of any of a Seller
Party’s obligations under any of the Transaction Documents or (ii) seeks (or
reasonably might be expected to seek) (A) to prevent or delay the consummation
by any Seller Party of the transactions contemplated by this Agreement or
(B) damages in connection with any such consummation.
          Section 3.5 Broker Involvement. No Seller Party has hired, retained or
dealt with any broker or finder in connection with the transactions contemplated
by this Agreement.
          Section 3.6 Litigation. There is no investigation, claim, proceeding
or litigation of any type pending or, to the knowledge of the Seller Parties,
commenced without notice or threatened (a) involving any Purchased Asset or the
Operations, except as set forth on Schedule 3.6, or (b) that could reasonably be
expected to have an adverse effect on the Seller or Buyer as the owner of the
Purchased Assets. There is no judgment, order, writ, injunction or decree of any
Governmental Body or arbitral tribunal against or involving the Seller or any
Purchased Asset or that could reasonably be expected to have an adverse effect
on the Seller or Buyer as the owner of the Purchased Assets.
          Section 3.7 Title. The Seller has good and marketable title to the
Purchased Assets, free and clear of any and all Liens, restrictions, liabilities
and assignments of any kind, and the Seller has the full right to sell and
transfer to Buyer good and marketable title to the Purchased Assets, free and
clear of any and all Liens, restrictions, liabilities and assignments of any
kind. The delivery to Buyer of the instruments of transfer of ownership
contemplated by this Agreement shall vest good and marketable title to the
Purchased Assets in Buyer, free and clear of any and all Liens, restrictions,
liabilities and assignments of any kind.
          Section 3.8 Continuity Prior to the Closing Date. From December 31,
2007, to and including the Closing Date, the Seller has not conducted the
Operations other than in the usual and customary manner and in the ordinary
course of business, consistent with recent past practice for the Operations, and
there has not been:
          (a) any sale, lease, assignment, distribution, transfer, mortgage,
pledge or subjection to Lien of any owned or leased assets or any commitment or
agreement with respect to any of the foregoing, except sales of inventory and
obsolete or surplus equipment in the ordinary and usual course of business;

-9-



--------------------------------------------------------------------------------



 



          (b) any damage to or destruction, loss or equipment failure related to
any Purchased Asset or any other assets used in the Operations, whether or not
covered by insurance;
          (c) any development with respect to any existing contract with a
customer of the Seller involving, or which reasonably could be expected to
involve, significant cost overruns, a claim under a performance bond or
cancellation or threatened cancellation by that customer;
          (d) a material modification to the terms of any agreement of the
Seller with its vendors or suppliers or the termination or threatened
termination of any material contract or relationship of the Seller with any
vendor or supplier;
          (e) any plan, agreement or arrangement granting any preferential
rights to purchase or acquire any interest in any of the Purchased Assets, or
requiring the consent of any Person to the transfer and assignment of any of the
Purchased Assets;
          (f) any merger, consolidation, share exchange or acquisition of
substantially all the assets of any Person by or with the Seller, or any
commitment or agreement with respect to any of the foregoing;
          (g) any purchase or acquisition of, or agreement, plan or arrangement
to purchase or acquire, any property, rights, securities or other assets outside
of the ordinary course of business of the Operations consistent with recent past
practice;
          (h) any change in accounting methods or principles or the application
thereof or any change in the Seller’s policies or practices with respect to
items affecting working capital;
          (i) any delay or reduction in capital expenditures, or any failure to
continue to make capital expenditures in the ordinary course of business
consistent with recent past practice;
          (j) any acceleration of shipments, sales or orders or other similar
action not in the ordinary course of business of the Operations consistent with
recent past practice;
          (k) any change in the practices of the Seller with respect to timely
payment of accounts payable or other obligations payable to vendors, suppliers
or other third parties;
          (l) any waiver of any rights that, singly or in the aggregate, are
material to the Operations, the Purchased Assets or the financial condition or
results of operation of the Seller, except adjustments to customer bills in the
course of good faith disputes in a manner consistent with recent past practice;
          (m) any labor strikes or disruptions, union organizational activities
or other similar occurrences;
          (n) any making of Tax elections or any change in Tax elections,
practices, methods or principles with respect to the Purchased Assets or the
Operations, except (i) as required by applicable Law or (ii) as will not
adversely impact Buyer or any of its Affiliates at or after the Closing;

-10-



--------------------------------------------------------------------------------



 



          (o) any contract or agreement to which the Seller is a party or to
which any of the Purchased Assets may be subject and to which any of its
Affiliates or the Members or any family member of any of the Members is also a
party;
          (p) any transaction by the Seller not in the ordinary course of
business consistent with recent past practice;
          (q) any Material Adverse Change; or
          (r) any contract or commitment to do or cause to be done any of the
foregoing.
          Section 3.9 Contracts and Commitments. Schedule 3.9 lists all
agreements, commitments, contracts, undertakings or understandings not listed on
Schedule 1.1(d)(i), 1.1(d)(ii) or 1.1(f) to which the Seller is a party as of
the date hereof and which relate to the Purchased Assets, which are either
material to the Seller or involve consideration with a value of $100,000 or
more. The Seller is not in breach of or default under any agreement, lease,
contract or commitment listed or of a type required to be listed on
Schedule 1.1(d)(i), 1.1(d)(ii), 1.1(f) or 3.9 (collectively, the “Seller
Agreements”). Each Seller Agreement is valid, binding, in full force and effect
and is an enforceable agreement of the Seller and, to the knowledge of the
Seller Parties, the other parties thereto, except to the extent that
enforceability may be limited by bankruptcy, insolvency or other laws pertaining
to creditor rights or by equitable principles. There has not occurred any breach
or default under any Seller Agreement on the part of the other parties thereto,
and no event has occurred which, with the giving of notice or the lapse of time,
or both, would constitute a default under any Seller Agreement. Except as set
forth on Schedule 3.9, there is no dispute between the parties to any Seller
Agreement as to the interpretation thereof or as to whether any party is in
breach or default thereunder, and no party to any Seller Agreement has indicated
its intention to, or suggested it may evaluate whether to, terminate any Seller
Agreement. No Seller Party is a party to any covenant or obligation of any
nature limiting the freedom of such Seller Party to compete in any line of
business and binding on Buyer after the Closing. Complete and correct copies of
all Seller Agreements listed or referred to in Schedules 1.1(d)(i), 1.1(d)(ii),
1.1(f) and 3.9 have been made available to Buyer.
          Section 3.10 Intellectual Property Rights.
          (a) Schedule 3.10(a) contains an accurate and complete list of (i) all
United States and foreign patents, published patent applications, trademark and
service mark applications and registrations, and copyright registrations which
are part of the Intellectual Property Rights (the “Registered IP Rights”)
(ii) all agreements (excluding shrink wrap or other similar licenses with
respect to off-the-shelf software) whereby the Seller has the legal right to use
any Intellectual Property Rights it does not own and (iii) all agreements
whereby the Seller grants to any Person the right to use any Intellectual
Property Rights that the Seller owns.
          (b) The Purchased Assets include the ownership of or the legal right
to use, free and clear of all Liens, all the Intellectual Property Rights, in
each case free of any claims or infringements to the knowledge of the Seller
Parties. The Seller has the right to transfer or assign to Buyer, and following
the Closing, Buyer and any Affiliate of Buyer will be entitled to

-11-



--------------------------------------------------------------------------------



 



the uninterrupted use of each of the Intellectual Property Rights in the
Operations as currently conducted or as currently proposed to be conducted by
the Seller, subject to the expiration of any of those Intellectual Property
Rights pursuant to applicable Law, without payment of any royalty or license or
other fees. No consent of any Person will be required for the use of any of the
Intellectual Property Rights by Buyer or any Affiliate of Buyer in connection
with the conduct of the Operations following the Closing. No governmental
registration of any of the Registered IP Rights has lapsed or expired or been
canceled, abandoned, opposed or the subject of any reexamination request. The
Seller has diligently protected its legal rights to the Intellectual Property
Rights, including paying all fees and meeting all deadlines reasonably necessary
to maintain the Registered IP Rights. The Intellectual Property Rights are
sufficient to enable Buyer or any Affiliate of Buyer, following the Closing, to
operate the Operations as currently conducted and as currently proposed to be
conducted.
          (c) There is no prohibition or restriction imposed by any Governmental
Body on the use of any of the Intellectual Property Rights, except for any
prohibitions or restrictions imposed by any governmental requirement pursuant to
which those Intellectual Property Rights have been established. No infringement
claim against the Seller or other claim or litigation involving the Seller
regarding any Intellectual Property Rights is pending or threatened. No Person
is infringing or misappropriating the Intellectual Property Rights. No product
or service of the Operations infringes or misappropriates the intellectual
property rights of any Person. The Seller has not received any charge,
complaint, claim or notice alleging any infringement, misappropriation or
violation by the Seller of the intellectual property rights of any Person or
alleging that the Operations as currently conducted require a license to the
intellectual property rights of any Person. The Seller has not received any
charge, complaint, claim or notice that any of the Registered IP Rights are
unenforceable or invalid.
          (d) The execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby will
not: (i) constitute a breach of any instrument or agreement governing any
Intellectual Property Rights; (ii) cause the forfeiture or termination or give
rise to a right of forfeiture or termination of any Intellectual Property
Rights; or (iii) otherwise impair the right of the Buyer, following the Closing,
to use or otherwise exploit, assert or enforce any Intellectual Property Rights.
          Section 3.11 Sufficiency of Assets; Customer Products.
          (a) The Purchased Assets, together with the assets described in
Section 1.2(b), constitute all assets necessary to conduct the Operations in the
manner presently conducted by the Seller. All the Purchased Assets shall be
delivered to Buyer on the Closing Date.
          (b) All customer products in the custody of the Seller are sufficient
to meet the delivery obligations under the applicable Contracts or otherwise and
such products meet the qualitative requirements provided for in the applicable
Contracts or otherwise.
          Section 3.12 Financial Statements.
          (a) The financial statements of the Seller as of and for the year
ended December 31, 2007 (including the related schedules and notes), which have
been reviewed by

-12-



--------------------------------------------------------------------------------



 



Green & McElreath, an independent registered public accounting firm (the
“Financial Statements”), present fairly, in all material respects, the financial
position of the Seller at the date of the balance sheet included therein and the
results of operations, cash flows and members’ equity of the Seller for the
period set forth therein and have been prepared in accordance with GAAP. Any
financial statements furnished pursuant to Section 5.15 will present fairly, in
all material respects, the financial position of the Seller at the respective
dates of the balance sheets included therein and the results of operations, cash
flows and members’ equity of the Seller for the respective periods set forth
therein and will have been prepared in accordance with GAAP, subject to normal
recurring fiscal year-end adjustments (the effect of which will not,
individually or in the aggregate, be materially adverse).
          (b) Schedule 3.12(b) contains a schedule of any liabilities of the
Seller secured by a Lien upon the Purchased Assets.
          Section 3.13 Condition of Assets; Eligibility for Coastwise Trade.
          (a) All the Purchased Assets are in good, serviceable condition and
fit for the particular purposes for which they are used in the Operations,
subject only to normal maintenance requirements and normal wear and tear
reasonably expected in the ordinary course of business.
          (b) Each of the Vessels is equipped with the machinery, engines,
instruments, rigging, anchors, chains, cables, tackle, apparel, accessories,
equipment, radio installation and navigational equipment and all other
appurtenances necessary for the operation of such Vessel in the ordinary course
of business consistent with recent past practice.
          (c) Each of the Vessels is duly documented in the Seller’s name under
the laws and flag of the United States of America and satisfies the requirements
for coastwise documentation, has not been “sold foreign” within the meaning of
Section 12132 of Title 46 of the United States Code and all necessary coastwise
licenses, permits, certificates, registrations, approvals and other
authorizations are valid and current, subject to the trading restrictions set
forth on Schedule 3.13(c).
          (d) Except as set forth on Schedule 3.13(d), each Vessel has a valid,
current and unextended U.S. Coast Guard Inspection Certificate, where
applicable, and all other licenses, permits, certificates, registrations,
approvals and other authorizations (including Certificates of Financial
Responsibility (Water Pollution)) that are required by applicable Law. There are
no outstanding CG-835 certificates or Captain of the Port orders with respect to
the Vessels or the operation thereof. No Vessel is restricted to operate in
ports or geographic areas specified in Approved Captain of the Port Zones.
          (e) Schedule 3.13(e) sets forth a list of each Vessel, with an
indication (as applicable) of vessel type, year built, American Bureau of
Shipping Classification, which classification is the highest class available for
such Vessel, whether such Vessel is free from recommendations, flag, capacity
(or horsepower as applicable), associated Liens, gross tonnage and OPA 90
phase-out dates and date of last drydocking.

-13-



--------------------------------------------------------------------------------



 



          (f) Except as set forth on Schedule 3.13(f), the Seller does not
charter in vessels, whether on a bareboat charter or time charter basis.
          (g) No Vessel is (i) identified as a qualified agreement (Schedule B)
vessel in any capital construction fund agreement with the United States of
America, represented by the Secretary of Transportation, acting by and through
the Maritime Administrator pursuant to Chapter 535 of Title 46 of the United
States Code or (ii) subject to any trading or other restrictions under any such
agreement.
          (h) Schedule 1.1(a)(ii) sets forth a listing of all Vessel Equipment
associated with but not onboard the boats, barges and other vessels listed on
Schedule 1.1(a)(i).
          Section 3.14 Absence of Undisclosed Liabilities. Except as set forth
in the Financial Statements, there is no existing, contingent or threatened
liability, obligation, Lien or claim of any nature (absolute, accrued,
contingent or otherwise) that relates to or has been or may be asserted against
the Purchased Assets, other than liabilities arising after the date of the
Financial Statements in the ordinary course of business consistent with past
practice.
          Section 3.15 Employees; Employee Benefits.
     (a) The Seller has provided to Buyer a complete list, as of the date of
this Agreement, of all employees and independent contractors of the Seller,
listing the individual’s status, title or position held, base salary, any
commissions or other compensation paid or payable, all employee benefits
received by such individual and any other terms of any oral or written agreement
(including a copy of any such written agreement) with Seller or its Affiliates.
The Seller has no employees covered by a collective bargaining agreement.
     (b) All employees of the Seller shall have received such training as is
required by applicable Laws. The Seller has complied with all Laws relating to
the employment or retention of employees, including Laws relating to withholding
of Taxes, employment discrimination, fair labor standards and the Seller Plans.
     (c) Schedule 3.15(c) contains a complete list of each Seller Plan. Since
January 1, 1998, neither the Seller nor any ERISA Affiliate has ever sponsored,
maintained, contributed to or incurred any liability with respect to an
“employee pension benefit plan” subject to Title IV of ERISA or the minimum
funding requirements of Section 412 of the Code or any “multiemployer plan” (as
defined in Section 3(37) of ERISA).
     (d) The Seller has made available to Buyer a true and correct copy (or,
with respect to any unwritten arrangement, an accurate written description) of
each Seller Plan and, to the extent applicable, copies of any related trusts,
insurance policies, amendments, third-party administration contracts, the most
recent summary plan description, summary of material modifications, favorable
determination letters, actuarial reports, FAS-106 reports and the three most
recently filed Form 5500 annual reports filed with the Internal Revenue Service
and the United States Department of Labor.
     (e) Each Seller Plan intended to be qualified under Section 401(a) of the
Code is and has been so qualified. Each Seller Plan is and has been operated and
administered in material

-14-



--------------------------------------------------------------------------------



 



compliance with its terms and the provisions of all applicable Laws, including
ERISA and the Code. There are no pending actions, suits or claims against any
Seller Plan other than routine claims for benefits, qualified domestic relations
orders and medical child support orders. The Seller and each ERISA Affiliate
have made any and all required contributions to the Seller Plans and have
satisfied any and all Taxes or other obligations related to employees of the
Seller and the Seller Plans as of the date of this Agreement and the
transactions contemplated by this Agreement and the other Transaction Documents
will not, either alone or in combination with any other event, result in Buyer
having any liability under or related to any Seller Plan. There have been no
“prohibited transactions” (as described in Section 406 of ERISA or Section 4975
of the Code) with respect to any of the relevant Seller Plans.
     (f) Each Seller Plan or compensation arrangement that is a nonqualified
deferred compensation plan subject to Section 409A of the Code has been operated
and administered in compliance with Section 409A of the Code from the period
beginning January 1, 2005 to the date hereof.
     (g) Neither the execution nor the delivery of this Agreement or any other
Transaction Document or the consummation of the transactions contemplated hereby
or thereby will (either alone or in conjunction with any other event):
(i) result in any payment (including severance, unemployment compensation,
parachute payments or otherwise) becoming due to any employee of the Seller or
any ERISA Affiliate; (ii) significantly increase any benefits otherwise payable
under any Seller Plan; or (iii) result in any acceleration of the time of
payment, funding or vesting of any material benefit to the employees of the
Seller or any ERISA Affiliate.
     (h) The Seller has provided for and will provide for the full and complete
satisfaction of any and all liabilities of any kind whatsoever that the Seller
or any of its Affiliates may have or may hereafter incur with respect to any of
its current or former directors, employees or independent contractors, including
all liabilities under any Seller Plan.
          Section 3.16 Compliance With Law. The Seller is not in material
violation of any provision of any Law, consent, authorization, qualification, or
any legally recognizable duty to any Person, including those governing the
registration, ownership and operation of vessels documented to engage in the
coastwise trade of the United States, and the Seller has not received any notice
of or raising the possibility of any alleged violation of any such Law, consent,
approval, authorization, qualification or order. Without limiting the generality
of the foregoing, (a) no Seller Party or any of their respective officers or
directors (or persons performing equivalent functions) has made any offer,
payment, promise to pay or authorization of the payment of any money, or any
offer, gift, promise to give or authorization of the giving of anything of
value, directly or indirectly, to or for the use or benefit of any official or
employee of any Governmental Body or to or for the use or benefit of any
political party, official or candidate unless such offer, payment, gift, promise
or authorization is authorized by the written laws or regulations of the
Governmental Body and (b) each Seller Party and each of their respective
officers and directors (or persons performing equivalent functions) is familiar
with and has complied with the United States Foreign Corrupt Practices Act, 15
U.S.C. Sections 78dd-1 and 78dd-2.
          Section 3.17 Environmental.

-15-



--------------------------------------------------------------------------------



 



          (a) The Seller (with respect to the Operations) and each Purchased
Asset has been and is in material compliance with all Environmental Laws.
          (b) The Seller has obtained all licenses, permits, approvals,
consents, certificates, registrations and other authorizations under
Environmental Laws (the “Environmental Permits”) required for the operation of
the Purchased Assets, all of which are listed in Schedule 3.17(b). Each
Environmental Permit is valid and in good standing, and any renewal application
required to keep each Environmental Permit in effect has been timely filed, and
the Seller is not in material default or breach of any Environmental Permit, and
no proceeding is pending or, to the knowledge of the Seller Parties, threatened
to revoke, deny, condition or limit the renewal of any Environmental Permit.
          (c) The Seller has not used or permitted to be used, except in
material compliance with all Environmental Laws, any of the Purchased Assets to
generate, manufacture, process, distribute, use, treat, store, dispose of,
transport or handle any Hazardous Material.
          (d) The Seller has not received any notice of, nor been prosecuted for
an offense alleging, non-compliance with any Environmental Law relating or
otherwise attributable to the Purchased Assets. There are no outstanding orders
requiring Remedial Actions with respect to the Purchased Assets, nor is any
Seller Party aware of any condition or circumstance that could reasonably be
expected to require Remedial Actions.
          (e) To the knowledge of the Seller Parties, there are no pending or
proposed changes to any Environmental Law that would render illegal or restrict
any service provided by the Seller with respect to the Purchased Assets, or
require significant capital expenditures by the owner or operator of the
Purchased Assets to achieve or maintain compliance.
          (f) Except in material compliance with all Environmental Laws, there
has been no Release of any Hazardous Material on, into, under, or from any of
the Purchased Assets that could reasonably be expected to require Remedial
Actions. All Hazardous Materials used in whole or in part by the Seller with
respect to the Purchased Assets or resulting from the Operations have been
disposed of, treated, transported and stored in compliance with all
Environmental Laws. Schedule 3.17(f) identifies all of the locations where
Hazardous Materials used in whole or in part by the Seller with respect to the
Purchased Assets have been or are being stored or disposed of.
          (g) With respect to the Purchased Assets, the Seller has not received
any notice that it is potentially responsible for a federal, provincial,
municipal, local or other clean-up site or other corrective action under any
Environmental Laws. The Seller has not received any request for information in
connection with an inquiry from any Governmental Body with respect to its use of
any disposal sites.
          (h) The Seller has delivered to Buyer true and complete copies of all
environmental audits, evaluations, assessments, studies or tests of which it is
aware relating to the Purchased Assets.
          (i) The Seller has timely made all filings and timely submitted all
reports required under any Environmental Laws with respect to the Purchased
Assets.

-16-



--------------------------------------------------------------------------------



 



          (j) No Hazardous Material is required to be removed, encapsulated or
abated, and no Remedial Action is otherwise required under any Environmental
Laws, with respect to any of the Purchased Assets.
          (k) The Seller is not required under any Environmental Laws by virtue
of the transactions contemplated by the Transaction Documents, or as a condition
to the effectiveness of any transactions contemplated thereby, (i) to perform a
site assessment of Hazardous Materials, (ii) to remove or remediate any
Hazardous Materials, (iii) to give notice to or receive approval from any
Governmental Body (other than as necessary to transfer, or to allow Buyer to
operate under, Environmental Permits required under Environmental Laws), or
(iv) to record or deliver to any person or entity (other than Buyer) any
disclosure document or statement pertaining to environmental matters.
          Section 3.18 Insurance. The Seller has heretofore delivered to Buyer a
list and copies of all insurance policies of the Seller or relating to the
Purchased Assets or the Operations, all of which (a) have been issued by
insurers of recognized responsibility and (b) currently are, and will remain
without interruption through the Closing, in full force and effect. The Seller
is not in default under any of its insurance policies; there have been no lapses
of insurance coverage on any Purchased Asset; there are no supplemental or
release calls from a protection and indemnity club; and there are no unpaid
claims or disputed claims relating to any Purchased Asset or the Operations. No
insurance carried by the Seller with respect to the Purchased Assets has been
canceled by the insurer during the past five years, and the Seller has not been
denied coverage during that period with respect to the Purchased Assets. None of
the Seller Parties has received any notice or other communication from any
issuer of any such insurance policy of any material increase in any deductibles,
retained amounts or the premiums payable thereunder with respect to the
Purchased Assets and, to the knowledge of the Seller Parties, no such increase
in deductibles, retainages or premiums is threatened. The Seller has reported to
the issuers of its insurance policies any claims relating to the Operations and
any events that could give rise to any such claims.
          Section 3.19 Government Licenses, Permits and Related Approvals.
Schedule 3.19 hereto sets forth a list of all licenses, permits, consents,
approvals, authorizations, qualifications, plans (including vessel response
plans) and orders of Governmental Bodies required for the operation of the
Purchased Assets or the Operations by the Seller, all of which are in full force
and effect.
          Section 3.20 Responsible Carriers Plan. The Seller has adopted an
American Waterways Operators Responsible Carriers Plan, which is attached hereto
as Schedule 3.20, and is in compliance with its Responsible Carriers Plan
requirements.
          Section 3.21 Taxes.
          (a) The Seller has caused to be timely filed with appropriate
Governmental Bodies all Tax Returns required to be filed with respect to the
Purchased Assets, the operations of the Seller and its subsidiaries and the
Operations, and has paid or caused to be paid all Taxes due with respect
thereto.

-17-



--------------------------------------------------------------------------------



 



          (b) No Seller Party has either received or has knowledge of any notice
of deficiency or assessment or proposed deficiency or assessment with respect to
any of the Purchased Assets, the operations of the Seller or the Operations from
any taxing authority, and there are no outstanding agreements or waivers that
extend any statutory period of limitations applicable to any federal, state or
local income or franchise Tax Returns that include or reflect the use and
operation of the Purchased Assets, the operations of the Seller or the
Operations. To the knowledge of the Seller Parties, there are no threatened
audits of, or assessments against, the Seller with respect to Taxes that may be
asserted against the Seller. No Seller Party is a party to any action or
proceeding by any Governmental Body for the collection or assessment of Taxes.
          (c) All amounts required in connection with the conduct of the
Operations to be withheld by the Seller and paid to governmental agencies for
Taxes, including income, social security, unemployment insurance, sales, excise,
use and other Taxes, have been collected or withheld and paid to the proper
Governmental Body. The Seller has made all deposits applicable Law requires it
to make in connection with the conduct of the Operations with respect to
employees’ withholding and other employment taxes.
          (d) The Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code.
          (e) None of the Purchased Assets is subject to any provision of
applicable Law which eliminates or reduces the allowance for depreciation or
amortization in respect of that asset below the allowance generally available to
an asset of its type.
          (f) None of the Purchased Assets is an interest in any entity.
          (g) The Seller has not regularly, systematically, or in the normal
course of business, sold assets of the type described in Sections 1.1(a) or
1.1(b) of this Agreement. The Seller’s use of the Vessels has been limited to
the transportation of property for hire principally in interstate or foreign
commerce.
          (h) The Purchased Assets include all of the tangible personal property
owned by the Seller and used in the Operations.
          Section 3.22 Books and Records. The books of account, minutes books,
membership interest record books, and other records of the Seller, all of which
have been made available to Buyer, are complete and correct and have been
maintained in accordance with sound business practices. The Seller has devised
and maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (a) transactions are executed in accordance with
management’s general or specific authorization, (b) transactions are recorded as
necessary (i) to permit preparation of financial statements in conformity with
GAAP or any other criteria applicable to such statements and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
books, records and accounts of the Seller accurately and fairly reflect in
reasonable detail the transactions and dispositions of the assets of the Seller.

-18-



--------------------------------------------------------------------------------



 



          Section 3.23 Safety Reports. Schedule 3.23 sets forth a complete
listing of all injury reports, workers’ compensation reports and claims, safety
citations and reports and OSHA reports relating to the Operations and all
documents relating to any of the foregoing since January 1, 2004, excluding de
minimis reports, claims and citations.
          Section 3.24 Transactions with Certain Persons. The notes to the
Financial Statements disclose all related party transactions required by GAAP to
be disclosed therein. Neither the Purchased Assets nor the Assumed Liabilities
include any rights or obligations under any Related Party Agreement.
          Section 3.25 Disclosure. All schedules to this Agreement are
materially complete and accurate. No representation or warranty by any Seller
Party in this Agreement or in any schedule hereto, or in any statement or
certificate or other document furnished to Buyer by any Seller Party or any
representative of any Seller Party, contains or, as of the Closing Date, shall
contain any untrue statement of a material fact or omits or shall omit a
material fact necessary to make the statements therein not misleading.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
          Buyer represents and warrants to each Seller Party that the following
representations and warranties in this Article IV are, as of the date of this
Agreement, and will be, as of the Closing Date, true and correct:
          Section 4.1 Status and Good Standing. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware, with full limited liability company power and authority under its
certificate of organization and limited liability company agreement to conduct
its business as the same exists on the date hereof and on the Closing Date.
          Section 4.2 Athorization. Buyer has full limited liability company
power and authority under its certificate of organization and limited liability
company agreement, and its board of directors has taken all necessary action to
authorize it to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to consummate the transactions contemplated
herein and therein and to take all actions required to be taken by it pursuant
to the provisions hereof and thereof, and this Agreement and each of the other
Transaction Documents to which Buyer is a party constitutes or, when executed
and delivered will constitute, the valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights generally and to the principles of equity (whether
enforcement is sought in a proceeding in equity or at law).
          Section 4.3 Non-Contravention. Neither the execution and delivery of
any of the Transaction Documents nor the consummation of the transactions
contemplated therein, does or shall violate, conflict with or result in a breach
of or require notice or consent under any Law, the certificate of organization
or limited liability company agreement of Buyer or any provision of any
agreement or instrument to which Buyer is a party.

-19-



--------------------------------------------------------------------------------



 



          Section 4.4 Validity. There is no investigation, claim, proceeding or
litigation of any type pending or, to the knowledge of Buyer, threatened to
which Buyer is a party that (i) questions or involves the validity or
enforceability of any of Buyer’s obligations under any of the Transaction
Documents or (ii) seeks (or reasonably might be expected to seek) (A) to prevent
or delay the consummation by Buyer of the transactions contemplated by this
Agreement or (B) damages in connection with any such consummation.
          Section 4.5 Broker Involvement. The Buyer has not hired, retained or
dealt with any broker or finder in connection with the transactions contemplated
by this Agreement.
ARTICLE V
COVENANTS
          Section 5.1 Other Offers. From and after the date hereof and until the
Closing, the Seller Parties shall not, and shall cause each of their officers,
directors, managers, members, employees, Affiliates, representatives and agents
not to, directly or indirectly, (a) solicit, enter into or conduct discussions
relating to, initiate or knowingly encourage any offer or proposal for, or any
indication of interest in, a merger or business combination involving the Seller
or the acquisition of an equity interest in, or a substantial portion of the
assets of, the Seller, or (b) engage in negotiations with or disclose any
nonpublic information relating to the Seller or its business, or afford access
to the properties, books or records of the Seller, to any Person other than
Buyer or its representatives. The Seller Parties shall notify Buyer of any such
inquiry or proposal within twenty-four hours of receipt or awareness of the same
by any Seller Party.
          Section 5.2 Conduct of Operations Pending Closing.
          (a) Between the date of this Agreement and the Closing Date, the
Seller will, and the Members will cause the Seller to do the following with
respect to the Operations and the Purchased Assets, as applicable:
     (i) conduct the Operations in the usual and ordinary course thereof,
including the making of proposals, quotations, bids and solicitations, and the
entering into of contracts for the purchase and sale of products and services;
     (ii) communicate regularly with Buyer and keep Buyer closely advised of any
material developments relating to the Operations;
     (iii) maintain and preserve the Purchased Assets in customary repair, order
and condition, reasonable wear and tear excepted;
     (iv) perform in all material respects their respective obligations under
agreements relating to or affecting the Operations;
     (v) keep in full force and effect without interruption all present
insurance policies or other comparable insurance coverage with respect to the
Operations;

-20-



--------------------------------------------------------------------------------



 



     (vi) use reasonable efforts to preserve the Seller’s business organization
intact, to retain the services of the Seller’s officers, employees and agents
and to preserve the Seller’s relationships and goodwill with its suppliers,
customers, landlords, creditors, employees, agents and others having business
dealings with the Seller in connection with the Operations;
     (vii) confer with Buyer concerning operational matters of a material nature
with respect to the Operations;
     (viii) with respect to the Operations, maintain the instruments and
agreements governing the outstanding indebtedness and leases of the Seller on
their present terms and not enter into any new or amended instruments or
agreements relating to indebtedness or leases without the prior written consent
of Buyer;
     (ix) use reasonable efforts to cause all of the representations and
warranties in Article III hereof to continue to be true and correct; and
     (x) otherwise report periodically to Buyer concerning the status of the
Operations.
          (b) Except as otherwise expressly permitted by this Agreement, between
the date of this Agreement and the Closing Date, the Seller will not, and the
Members will cause the Seller not to, without the prior written consent of
Buyer, take any affirmative action, or fail to take any reasonable action within
their or its control, as a result of which any of the changes or events listed
in Section 3.8 is likely to occur.
          Section 5.3 Notification. Between the date hereof and the Closing, the
Seller Parties shall promptly notify Buyer in writing if any Seller Party
becomes aware of (a) any fact or condition that causes or constitutes a breach
of any of the Seller Parties’ representations or warranties made as of the date
hereof or (b) the occurrence of any fact or condition that would, or be
reasonably likely to, cause or constitute a breach of any of the Seller Parties’
representations or warranties contained in this Agreement, had such
representation or warranty been made as of the time of the occurrence of, or
such Seller Party’s discovery of, such fact or condition. Should any such fact
or condition require any change to Seller Parties’ disclosure schedules hereto,
the Seller Parties shall promptly deliver to Buyer a supplement to the
applicable schedules specifying such change. The Seller Parties shall also
promptly notify Buyer of the occurrence of any breach of any covenant of any of
the Seller Parties contained in this Agreement or of the occurrence of any event
that may make the satisfaction of the conditions in Section 8.1 impossible or
unlikely. Between the date hereof and the Closing, Buyer shall promptly notify
the Seller Parties in writing if Buyer becomes aware of (a) any fact or
condition that causes or constitutes a breach of any of its representations or
warranties made as of the date hereof (b) the occurrence of any fact or
condition that would, or be reasonably likely to, cause or constitute a breach
of any of Buyer’s representations or warranties contained in this Agreement, had
such representation or warranty been made as of the time of the occurrence of,
or Buyer’s discovery of, such fact or condition or (c) the occurrence of any
breach of any covenant of Buyer contained in this Agreement or of the occurrence
of any event that may make the satisfaction of

-21-



--------------------------------------------------------------------------------



 



the conditions in Section 8.2 impossible or unlikely. This Section 5.3 shall not
modify or limit in any way the rights of the Parties to this Agreement under
Article VII, VIII or IX or any other provision hereof.
          Section 5.4 Employees
          (a) No Seller Party shall make any representation or warranty or any
other statement or communication regarding any right, ability, plan or intention
of Buyer or its Affiliates to employ any employee of the Seller or the terms and
conditions upon which any such employee may be employed by Buyer or its
Affiliates. Buyer and its Affiliates shall not assume responsibility for any
Seller Plan, and the Seller Parties shall take any and all steps necessary to
ensure that any and all liabilities with respect to the Seller’s employees and
the Seller Plans have been or will be satisfied.
          (b) The Seller agrees to cooperate with Mr. Arlen B. Cenac, Jr., Cenac
Towing and Cenac Offshore and to facilitate the provision of services by them
for Buyer under the Transitional Operating Agreement, as amended by the
Transitional Operating Agreement Amendment, with respect to the Purchased
Assets, including by providing Cenac Towing and Cenac Offshore access to the
Seller’s employees and service providers for purposes of making offers to hire
or engage such persons. The Seller shall not, directly or indirectly, discourage
any of its employees or services providers from agreeing to a direct employment
or engagement with Cenac Towing or Cenac Offshore or otherwise interfere with
any efforts by Mr. Arlen B. Cenac, Jr., Cenac Towing or Cenac Offshore to hire
or engage any such employee or service provider. Any liabilities related to the
Seller’s employees who are not offered employment with Cenac Towing or Cenac
Offshore, or who do not accept such offers of employment, shall be the sole
responsibility of the Seller.
          Section 5.5 Buyer’s Access. The Seller will afford Buyer’s officers,
attorneys, accountants and other representatives reasonable access during normal
business hours to the offices, personnel, Vessels (including the opportunity to
board or conduct drydock inspections of such Vessels), vehicles, properties,
equipment and records of the Seller for the purpose of conducting an
investigation thereof. The Seller will furnish to Buyer such additional
financial and operating data and other information as Buyer may reasonably
request, including quantities and locations of customer products in the custody
of the Seller at or prior to the Closing.
          Section 5.6 Covenant Against Competition.
          (a) As an essential consideration for the obligations of Buyer under
this Agreement, each Seller Party hereby agrees and covenants that:
     (i) for the Noncompete Period within the Restricted Territory, each Seller
Party shall not, directly or indirectly, whether as principal, agent, employee,
shareholder or other equity holder (other than a holding of shares listed on a
United States stock exchange or automated quotation system that does not exceed
five percent of the outstanding shares so listed), owner, investor, partner or
otherwise, individually or in association with any other Person: (A) carry on or
engage in any manner in the Restricted Business, (B) solicit customers of the

-22-



--------------------------------------------------------------------------------



 



Restricted Business, (C) become the employee of, or otherwise render services on
behalf of, any Person that carries on or engages in a business similar to the
Restricted Business or (D) induce or attempt to induce any customer, supplier,
licensee or business relation of Buyer or any of its Affiliates to cease doing
business with Buyer or any of its Affiliates, or in any way interfere with the
relationship between any customer, supplier, licensee or business relation of
Buyer or any of its Affiliates with Buyer or any of its Affiliates; and
     (ii) for a period of four years following the Closing Date, each Seller
Party shall not, directly or indirectly, either for himself or any other Person,
(A) solicit or induce or attempt to solicit or induce any employee of or
independent contractor providing services to Buyer or any of its Affiliates to
leave the employ of or to cease providing services to Buyer or any of its
Affiliates, (B) in any way interfere with the relationship between Buyer or any
of its Affiliates and any employee of or independent contractor providing
services to Buyer or any of its Affiliates or (C) employ, or otherwise engage as
an employee, independent contractor or otherwise, any employee of Buyer or any
of its Affiliates or any independent contractor of Buyer of any of its
Affiliates who had been an employee of any Seller Party or its Affiliates.
          (b) Any dispute, controversy or claim arising out of or in connection
with this Section 5.6, including the alleged breach of this Section 5.6 or a
challenge to its validity or enforceability, shall be settled exclusively by
final and binding arbitration in Tarrant County, Texas, administered by the
American Arbitration Association (“AAA”) in accordance with the Commercial
Arbitration Rules of the AAA; provided, however, that nothing herein is or shall
be deemed to preclude Buyer’s resort to the interim relief prescribed in
Section 5.6(c), below. The arbitrator(s) shall be selected by mutual agreement
of the parties, if possible. If the parties fail to reach agreement upon
appointment of arbitrator(s) within thirty days following receipt by one party
of the other party’s notice of desire to arbitrate, the arbitrator(s) shall be
selected from a panel or panels of persons submitted by the AAA. The selection
process shall be that which is set forth in the AAA Commercial Arbitration Rules
then prevailing, except that, if the parties fail to select arbitrator(s) from
one or more panels, AAA shall not have the power to make appointment(s) but
shall continue to submit additional panels until arbitrator(s) have been
selected. The jurisdiction of the arbitrator(s) and the arbitrability of any
claim, defense, issue or objection raised by any party shall be decided by the
arbitrator(s) in the first instance. Judgment on the award entered by the
arbitrator(s) may be entered by any court having jurisdiction thereof. All
aspects of the arbitration and matters subject thereto shall remain
confidential. The parties will each bear their own attorneys’ fees and costs in
connection with any dispute or controversy, except as provided in
Section 5.6(c), below.
          (c) In the event of a breach or threatened breach by any Seller Party
of any of the provisions of this Section 5.6, Buyer shall have the right to seek
interim relief from AAA pursuant to the Optional Rules for Emergency Measures of
Protection contained in the Commercial Arbitration Rules of the AAA (including
the arbitrator selection procedures provided for in such Optional Rules for
Emergency Measures of Protection, which shall govern the selection of
arbitrator(s) for purposes of this paragraph (c)) or from a court of competent
jurisdiction. The Seller Parties acknowledge that Buyer will suffer irreparable
damage or injury

-23-



--------------------------------------------------------------------------------



 



not fully compensable by money damages, or the exact amount of which may be
impossible to ascertain, and therefore will not have an adequate legal remedy.
Accordingly, Buyer will be entitled to obtain any interim relief necessary or
appropriate to prevent or curtail any such breach, threatened or actual, without
the necessity of posting security or showing any actual damages or irreparable
injury. Such interim relief may include, but is not limited to, (i) temporary or
permanent injunctive relief for the enforcement of this Section 5.6, (ii) a
decree for the specific performance of this Section 5.6 or (iii) Buyer’s
reasonable attorneys’ fees, costs and expenses related to such interim relief;
provided, however, that Buyer agrees to pay for any Seller Party’s reasonable
attorneys’ fees, costs and expenses related to interim relief sought by Buyer in
the event that the Seller Parties prevail and no such interim relief is granted.
Such interim relief is in addition to any other rights Buyer may have, including
the right to seek damages.
          (d) Buyer and each Seller Party hereby agree that this Section 5.6 is
a material and substantial part of the transactions contemplated by this
Agreement. Each Seller Party further agrees and acknowledges that the covenants
in this Section 5.6 are reasonable with respect to their duration, scope and
geographical area.
          (e) The covenants in this Section 5.6 are severable and separate,
including within provisions, subparts or portions thereof, and the
unenforceability of any specific covenant, provision or subpart thereof in this
Section 5.6 is not intended by any party hereto to, and shall not, affect the
provisions of any other covenant in this Section 5.6. If any arbitrator or panel
of arbitrators, or any court pursuant to paragraph (c) above, determines that
the terms, scope, time or territorial restrictions set forth in Section 5.6(a)
are unreasonable as applied to a Seller Party, the parties hereto acknowledge
their mutual intention and agreement that the offending provisions, subparts or
portions thereof be severed and the remaining provisions and restrictions be
enforced to the fullest extent permitted by law as the arbitrator(s) or court
(pursuant to paragraph (c) above) deems reasonable, and thereby shall be
reformed to that extent. All the covenants, provisions and subparts thereof in
this Section 5.6 are intended by each party hereto to, and shall, be construed
as an agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of any Seller Party against Buyer,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by Buyer of any covenant, provision or subpart in
this Section 5.6. The covenants contained in this Section 5.6 shall not be
affected by any breach of any other provision hereof by any party hereto and
shall not prevent Mr. Arlen B. Cenac, Jr., Cenac Towing or Cenac Offshore from
rendering services to Buyer in accordance with the Transitional Operating
Agreement, as amended by the Transitional Operating Agreement Amendment.
          Section 5.7 Further Assistance. The Seller Parties shall execute,
acknowledge and deliver or cause to be executed, acknowledged and delivered to
Buyer or its Affiliates such assignments or other instruments of transfer,
assignment and conveyance, in form and substance reasonably satisfactory to
Buyer, as shall be necessary to vest in Buyer (or its permitted assignees) all
of the right, title and interest in and to the Purchased Assets, free and clear
of all Liens, or to better enable Buyer to complete, perform or discharge any of
the Assumed Liabilities and any other document reasonably requested by Buyer in
connection with this Agreement.

-24-



--------------------------------------------------------------------------------



 



          Section 5.8 Governmental Filings. As promptly as practicable after the
execution of this Agreement, and in any event within ten (10) days after the
execution of this Agreement, each party shall, in cooperation with the other,
file any reports or notifications that may be required to be filed by it under
applicable Law, including any filings or notifications required under the HSR
Act.
          Section 5.9 Consents. The Seller Parties shall use reasonable efforts
to (i) secure, as soon as practicable after the date hereof, all approvals or
consents of third Persons as may be necessary to enable them to consummate the
transactions contemplated by the Transaction Documents (ii) satisfy, on or
before the Closing Date, the conditions Section 8.1 sets forth. Buyer shall use
reasonable efforts to (i) secure, as soon as practicable after the date hereof,
all approvals or consents of third Persons as may be necessary to enable Buyer
to consummate the transactions contemplated by the Transaction Documents and
(ii) satisfy, on or before the Closing Date, the conditions Section 8.2 sets
forth. After the Closing, the Seller Parties shall use reasonable efforts to
obtain any approvals or consents or assist in any filings required in connection
with the transactions contemplated by the Transaction Documents that are
requested by Buyer and that have not been previously obtained or made.
          Section 5.10 Public Announcements. Neither the Seller Parties nor
Buyer shall, without the prior approval (which may not be unreasonably withheld,
delayed or conditioned) of Buyer or the Seller, as the case may be, issue, or
permit any of their partners, members, directors, managers, officers, employees,
agents or Affiliates to issue, any press release or other public announcement
with respect to this Agreement or the transactions contemplated hereby; provided
that Buyer or the Partnership may issue any press release or make any other
public announcement required by Law or by obligations pursuant to any listing
agreement with any national securities exchange without obtaining any such
approval.
          Section 5.11 Income Tax Matters. Within 180 days after the Closing
Date, the Seller and Buyer shall jointly prepare IRS Forms 8594 to report the
allocations of the Purchase Price among the Purchased Assets
          Section 5.12 Taxes Upon Conveyance and Transfer. The Seller shall be
responsible for all sales, use, transfer or similar Taxes payable in connection
with the sale, transfer and assignment of the Purchased Assets to Buyer;
provided, however, that, within 30 days of payment by the Seller, Buyer shall
reimburse the Seller for 100% of any such Taxes remitted by the Seller (i) in
connection with a final assessment of such Taxes by a state or local taxing
authority or (ii) with the written consent of Buyer. Buyer shall be entitled to
any refunds of such Taxes remitted by the Seller for which Buyer has reimbursed
the Seller, and the Seller shall make any required assignments or take any other
necessary steps to ensure that Buyer has the right to pursue any refunds of such
Taxes. The determination as to whether any position taken by a taxing authority
with respect to the Taxes referenced in this Section 5.12 should be contested
shall be made by Buyer, who shall control any such contest, proceeding or
defense at its own expense. The Seller agrees to provide, at Buyer’s request,
documentation evidencing the locations of the Vessels as of the Closing Date and
to cooperate with Buyer with respect to any procedural steps required by the
sales, use, transfer or similar Tax laws of any state or locality having taxing
jurisdiction over the Vessels as of the Closing Date to document any exemptions
from or reductions of such Taxes for which the transfer of the Vessels or other
Purchased Assets

-25-



--------------------------------------------------------------------------------



 



may be eligible, including the execution of exemption certificates or affidavits
or the filing of any required returns or other forms with state or local taxing
authorities.
          Section 5.13 Other Taxes and Charges. The Seller shall be responsible
for any Taxes arising out of or relating to the use and operation of the
Purchased Assets, the operations of the Seller, or the Operations with respect
to periods prior to the Closing. Any (i) property Taxes on the Purchased Assets
and (ii) other Taxes, fees, costs or charges assessed on a similar periodic
basis in respect of ownership or operation of the Purchased Assets shall be
prorated through the Closing (based on estimates of the most recent amounts
paid), with the Seller being responsible for all of such prorated charges
attributable to the period prior to the Closing and Buyer being responsible for
post-closing prorations. To the extent any bills for the items referred to in
this Section 5.13 arise after the purchase price adjustments have been made
under Section 1.5, promptly upon receipt of any such bill, Buyer or the Seller,
as appropriate, shall provide the other with copies thereof for such items for
which the other party is responsible pursuant to this Section, and the resulting
amount payable by Buyer or the Seller shall be paid promptly upon demand by the
party hereto to whom such payment is owed.
          Section 5.14 Condition to Transfer of Contracts. Notwithstanding
anything herein to the contrary, the parties hereto acknowledge and agree that
at the Closing, the Seller is not assigning to Buyer any Contract or other right
constituting a Purchased Asset which by its terms requires the consent of any
other party unless such consent has been obtained prior to the Closing. With
respect to each such unassigned Contract or right (collectively, “Purchased
Rights”), after the Closing, the Seller shall continue as the prime contracting
party and shall use all reasonable efforts to obtain the consent of all required
parties to the assignment of each such Purchased Right, but Buyer shall be
entitled to the benefits of each such Purchased Right accruing from and after
the Effective Time to the extent that the Seller is entitled to such benefits
and may provide Buyer with such benefits without violating the terms of such
Purchased Right; provided that this Section 5.14 shall not be construed as a
guarantee by any of the Seller Parties of payment by any third party under any
such Purchased Right.
          Section 5.15 Cooperation with Financings and Financial Reporting;
Additional Financial Statements.
          (a) The Seller Parties acknowledge and understand that Buyer or its
Affiliates may be required to obtain certain information relating to the
Operations, including audited or unaudited financial statements of the Seller,
and disclose such information in registration statements and other documents
filed with the United States Securities and Exchange Commission under the
federal securities laws or in disclosure documents given investors or lenders in
certain securities offerings or other financings. The Seller Parties agree
promptly to prepare and provide to Buyer any such information and to cooperate
fully and promptly, and shall cause their Affiliates, accountants, counsel and
other agents and representatives to cooperate fully and promptly, with Buyer in
connection therewith.
          (b) The Seller Parties will furnish to Buyer as soon as available and
in any event within 20 days after the end of each of the Seller’s fiscal
quarters which ends prior to the Closing Date, an

-26-



--------------------------------------------------------------------------------



 



unaudited balance sheet of the Seller as of the end of that fiscal quarter and
the related statements of income or operations, cash flows and members’ equity
for that fiscal quarter and for the period of the Seller’s fiscal year ended
with that quarter, in each case (i) setting forth in comparative form the
figures for the corresponding portion of the Seller’s previous fiscal year,
(ii) prepared on the same combined, consolidated or other basis on which the
Financial Statements were prepared in accordance with GAAP applied on a basis
consistent (A) throughout the periods indicated (excepting footnotes) and
(B) with the basis on which the Financial Statements were prepared and
(iii) certified by the Seller’s chief accounting officer as to compliance with
Section 3.12 of this Agreement.
          Section 5.16 Damage to Vessels
          (a) If, prior to the Closing, any Vessel shall become an actual or
constructive total loss, Buyer shall have no obligation to purchase such Vessel
and may elect to exclude such Vessel from the Purchased Assets (such that the
Vessel becomes an Excluded Asset) and reduce the Purchase Price by the amount
for which such Vessel would be insurable, such amount to be mutually determined
by the Seller and Buyer. The Seller shall provide notice to Buyer of any such
loss no later than 2 days after the occurrence thereof or the Closing Date, if
earlier.
          (b) If, prior to the Closing, any Vessel or Vessels sustain damage not
amounting to an actual or constructive total loss but in excess of $25,000, the
Seller may elect to repair or cause to be repaired the damage to any such
Vessels at its expense prior to Closing. The Seller shall provide notice to
Buyer of any such damage no later than 3 days after the occurrence thereof or
2 days prior to the Closing Date, if earlier. If the Seller elects to repair or
cause to be repaired such Vessels at its expense, such notice to Buyer shall
include an irrevocable undertaking to such effect. If the Seller does not elect
to repair or cause to be repaired such Vessels at its expense in such notice,
Buyer may elect (i) to reduce the Purchase Price by the amount necessary to
restore any such damaged Vessels to their prior condition or (ii) to exclude
such Vessels from the Purchased Assets (such that they become Excluded Assets)
and reduce the Purchase Price by the amount for which such Vessels would be
insurable, such amount to be mutually determined by the Seller and Buyer.
          (c) If Buyer and the Seller are unable to mutually determine the
amount of any damage or the cost to restore any such damage under this
Section 5.16 within 10 days of Buyer’s receipt of notice thereof, the issues
remaining in dispute shall be submitted to a nationally recognized marine
appraisal firm selected by the Seller from a list of three such firms provided
by Buyer (the “Appraisal Firm”), along with all work papers, schedules and
calculations related to the matter in dispute. Within 30 days after such
submission, the Appraisal Firm shall issue a letter report determining the
amount in dispute, which shall be final and binding. Each party shall bear its
own expenses in connection with resolving any such dispute, and the Seller and
Buyer will each bear half of the fees and costs of the Appraisal Firm.
          (d) This Section 5.16 shall in no way modify or limit Buyer’s rights
under Article VII, VIII or IX or other provisions of this Agreement.
          Section 5.17 Seller’s Access. From and after the Closing, Buyer shall,
after reasonable advance notice, afford the Seller and its officers, attorneys,
accountants and other representatives reasonable access to the Purchased Assets
during normal business hours necessary for the adequate defense matters
described on Schedule 3.6.

-27-



--------------------------------------------------------------------------------



 



          Section 5.18 Vessel Repairs. Seller agrees to bear all costs
associated with repairing the Horizon 3037 as provided in and in order to comply
fully with the Form CG 835 described in Schedule 3.13(d). At Buyer’s direction,
Seller shall pay promptly any such costs directly to third parties making the
repairs or reimburse Buyer therefor.
          Section 5.19 Interim Insurance. The Seller agrees to continue to carry
or maintain all insurance policies referenced in Section 3.18, including
workers’ compensation, employer’s liability (such worker’s compensation and
employer’s liability policies being the “Employer Policies”) and automobile
liability policies, until the later of March 15, 2008 and the date on which the
Seller has no employees. From and after the Closing, the Seller shall waive and
require its insurers to waive any right of subrogation or recovery against Buyer
and its Affiliates with respect to all such insurance policies. The Seller shall
cause the Employer Policies to include “Alternate Employer” and “Borrowed
Servant” endorsements in favor of Buyer and its Affiliates and shall cause Buyer
and its Affiliates to be named as additional insureds on all other such
policies, in each case from and after the Closing. Any other insurance
maintained by Buyer or its Affiliates or Cenac Towing, Cenac Offshore or their
Affiliates shall be excess and not contributory with any insurance provided for
in this paragraph.
ARTICLE VI
VESSELS UNDER CONSTRUCTION
          Upon delivery of the marine vessel under construction referred to as
the M/W JACK R. BINION pursuant to the agreement with John Bludworth Shipyard,
L.L.C. dated as of March 9, 2007 (the “Binion Agreement”), accompanied by a bill
of sale and other appropriate instruments of conveyance to Buyer, and otherwise
in a condition acceptable to Buyer, Buyer shall pay to Seller the difference
between (a) $3,000,000 and (b) all payments made or owed by Buyer under the
Binion Agreement from and after the Closing. Upon delivery of the marine vessel
under construction referred to as the M/V RICHARD SEALE pursuant to the
agreement with Cenac Towing described on Schedule 1.1(d)(i) hereto,
(the “Seale Agreement”), accompanied by a bill of sale and other appropriate
instruments of conveyance to Buyer, and otherwise in a condition acceptable to
Buyer, Buyer shall pay to Seller the difference between (a) $3,750,000 and
(b) all payments made or owed by Buyer under the Seale Agreement from and after
the Closing in respect of rights and obligations transferred on the Closing Date
pursuant hereto.
ARTICLE VII
INDEMNIFICATION
          Section 7.1 Seller Parties’ Indemnity Obligations. Each Seller Party,
jointly and severally, agrees to indemnify each Buyer Indemnified Party against,
and hold each Buyer Indemnified Party harmless from and against, any and all
claims, actions, causes of action, proceedings, arbitrations, losses, damages,
liabilities, judgments, fines, amounts, penalties, assessments and expenses
(including reasonable attorneys’ fees and costs of investigation and defense)
(the “Indemnified Amounts”) that arise from, are based on or relate or otherwise
are attributable to (i) any breach of any representation or warranty made by or
on behalf of any Seller Party in this Agreement or in any certificate delivered
in connection herewith (without giving effect to any supplement to Seller
Parties’ disclosure schedules), (ii) any breach or

-28-



--------------------------------------------------------------------------------



 



nonfulfillment by any Seller Party of or default by any Seller Party under any
covenant in this Agreement, (iii) any Lien on any of the Purchased Assets
arising from or relating to events occurring or circumstances existing prior to
the Closing, (iv) the Excluded Liabilities or (v) without limiting the
generality of any of the foregoing, the ownership or operation of the Vessels
and the other Purchased Assets by any Seller Party prior to the Closing Date.
Notwithstanding the foregoing, the Seller Parties shall not be required to
indemnify or hold harmless the Buyer Indemnified Parties on account of any
Indemnified Amounts arising under Section 7.1(i) above (other than with respect
to breaches of representations and warranties contained in Sections 3.1, 3.2,
3.5, 3.7, 3.13(c), 3.14, 3.21 and 3.24 (the “Identified Representations”), as to
which the Deductible Amount shall not apply) unless the aggregate liability of
the Seller Parties in respect of all Indemnified Amounts exceeds the Deductible
Amount, and then only for the amount by which the Indemnified Amounts exceed the
Deductible Amount; provided, however, that in the case of a breach of the
representations and warranties contained in Section 3.13(a) as applicable to
Vessels, the Seller Parties shall indemnify and hold harmless the Buyer
Indemnified Parties for 50% of the amount by which the Indemnified Amounts
exceed the Deductible Amount. In no event shall the Seller Parties’ aggregate
liability to the Buyer Indemnified Parties under Section 7.1(i) above exceed the
Ceiling Amount (other than with respect to breaches of the Identified
Representations, as to which the Ceiling Amount shall not apply).
          Section 7.2 Buyer’s Indemnity Obligations. Buyer shall indemnify each
Seller Indemnified Party against, and hold each Seller Indemnified Party
harmless from and against, any and all Indemnified Amounts that arise from, are
based on or relate or otherwise are attributable to (i) any breach of any
representation or warranty made by or on behalf of Buyer in this Agreement or in
any certificate delivered in connection herewith, (ii) any breach or
nonfulfillment by Buyer of or default by Buyer under any covenant in this
Agreement or (iii) the Assumed Liabilities, in each case except to the extent
such Indemnified Amount relates to a matter for which indemnification would be
provided under Section 7.1. Notwithstanding the foregoing, Buyer shall not be
required to indemnify or hold harmless the Seller Indemnified Parties on account
of any Indemnified Amounts arising under Section 7.2(i) above unless the
aggregate liability of Buyer in respect of all Indemnified Amounts exceeds the
Deductible Amount, and then only for the amount by which the Indemnified Amounts
exceed the Deductible Amount. In no event shall the Buyer’s aggregate liability
to the Seller Indemnified Parties under Section 7.2(i) above exceed the Ceiling
Amount (other than with respect to breaches of representations and warranties
contained in Sections 4.1 and 4.2, as to which the Ceiling Amount shall not
apply).
          Section 7.3 Survival. Subject to the limitations set forth in this
Agreement, all the provisions of this Agreement shall survive the Closing
indefinitely, notwithstanding any investigation at any time made by or on behalf
of any party hereto, provided that the representations and warranties set forth
in Articles III and IV and in any certificate delivered in connection herewith
with respect to any of those representations and warranties shall terminate and
expire on the third anniversary of the date hereof, except (a) the
representations and warranties of the Seller Parties in Sections 3.15 and 3.21
shall survive until the expiration of the applicable statutes of limitations
(including all periods of extension and tolling), (b) the representations and
warranties of the Seller Parties set forth in Sections 3.1, 3.2, 3.7 and 3.13(c)
shall survive indefinitely, (c) the representations and warranties of the Seller
Parties set forth in the Identified Representations (other than Sections 3.1,
3.2, 3.7, 3.13(c) and 3.21, which are

-29-



--------------------------------------------------------------------------------



 



provided for above) and Sections 3.6, 3.16 and 3.17 shall expire on the fifth
anniversary of the date hereof and (d) the representations and warranties of the
Seller Parties in Section 3.13(a) shall expire on the second anniversary of the
date hereof. After a representation and warranty has terminated and expired, no
indemnification shall or may be sought pursuant to this Article VII on the basis
of that representation and warranty, provided that no claim presented in writing
for indemnification pursuant to this Article VII on the basis of that
representation and warranty prior to its termination and expiration shall be
affected in any way by that termination and expiration.
          Section 7.4 Indemnification Procedures. All claims for indemnification
under this Agreement shall be asserted and resolved as follows:
          (a) Promptly after receipt by a Person entitled to indemnity under
Section 7.1 or Section 7.2 (an “Indemnified Party”) of notice of the assertion
of a claim against an Indemnified Party by a Person that is not a party to this
Agreement (a “Third-Party Claim”), such Indemnified Party shall give notice to
the Person obligated to indemnify under such Section (an “Indemnifying Party”)
of the assertion of such Third-Party Claim, provided that the failure to notify
the Indemnifying Party will not relieve the Indemnifying Party of any liability
that it may have to any Indemnified Party, except to the extent that the
Indemnifying Party demonstrates that the defense of such Third-Party Claim is
materially prejudiced by the Indemnified Party’s failure to give such notice.
          If an Indemnified Party gives notice to the Indemnifying Party
pursuant to the preceding paragraph of the assertion of a Third-Party Claim, the
Indemnifying Party shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Party is also a Person against whom the Third-Party Claim is made and the
Indemnified Party determines in good faith that joint representation would be
inappropriate or (ii) the Indemnifying Party fails to provide reasonable
assurance to the Indemnified Party of its financial capacity to defend such
Third-Party Claim and provide indemnification with respect to such Third-Party
Claim), to assume the defense of such Third- Party Claim with counsel
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such
Third-Party Claim, the Indemnifying Party shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Party under this Article VII
for any fees of other counsel or any other expenses with respect to the defense
of such Third-Party Claim, in each case subsequently incurred by the Indemnified
Party in connection with the defense of such Third-Party Claim, other than
reasonable costs of investigation. If the Indemnifying Party assumes the defense
of a Third-Party Claim, (i) such assumption will conclusively establish for
purposes of this Agreement that the claims made in that Third-Party Claim are
within the scope of and subject to indemnification, and (ii) no compromise or
settlement of such Third-Party Claims may be effected by the Indemnifying Party
without the Indemnified Party’s consent unless (A) there is no finding or
admission of any violation of Law or any violation of the rights of any Person;
(B) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party; and (C) the Indemnified Party shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its consent. If notice is given to an Indemnifying Party of the
assertion of any Third-Party Claim and the Indemnifying Party does not, within
ten days after the Indemnified Party’s notice is given, give notice to the
Indemnified Party of its election

-30-



--------------------------------------------------------------------------------



 



to assume the defense of such Third-Party Claim, the Indemnifying Party will be
bound by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Party.
          Notwithstanding the foregoing, if an Indemnified Party determines in
good faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Agreement, the
Indemnified Party may, by notice to the Indemnifying Party, assume the exclusive
right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Party will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its consent (which may not be unreasonably
withheld).
          Notwithstanding the provisions of Section 10.13, each Seller Party
hereby consents to the nonexclusive jurisdiction of any court in which a
proceeding in respect of a Third-Party Claim is brought against any Buyer
Indemnified Party for purposes of any claim that a Buyer Indemnified Party may
have under this Agreement with respect to such proceeding or the matters alleged
therein and agrees that process may be served on each Seller Party with respect
to such a claim.
          With respect to any Third-Party Claim subject to indemnification under
this Article VII: (i) both the Indemnified Party and the Indemnifying Party, as
the case may be, shall keep the other Person fully informed of the status of
such Third-Party Claim and any related proceedings at all stages thereof where
such Person is not represented by its own counsel, and (ii) the parties agree
(each at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.
          (b) If any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim, the
Indemnified Party shall transmit to the Indemnifying Party a written notice (the
“Indemnity Notice”) describing in reasonable detail the nature of the claim, an
estimate of the amount of damages attributable to such claim to the extent
feasible (which estimate shall not be conclusive of the final amount of such
claim) and the basis of the Indemnified Party’s request for indemnification
under this Agreement. If the Indemnifying Party does not notify the Indemnified
Party within fifteen days from its receipt of the Indemnity Notice that the
Indemnifying Party disputes such claim, the claim specified by the Indemnified
Party in the Indemnity Notice shall be deemed a liability of the Indemnifying
Party hereunder and shall be paid promptly.
          Section 7.5 General. The indemnification provisions in this
Article VII shall be enforceable regardless of whether the liability is based
upon past, present or future claims or Laws (including any past, present or
future bulk sales law, Environmental Law, fraudulent transfer act, occupational
safety and health law or product liability, securities or other Law) and
regardless of whether any Person (including the Person from whom indemnification
is sought) alleges or proves the sole, concurrent, contributory or comparative
negligence of the Person seeking indemnification or the sole or concurrent

-31-



--------------------------------------------------------------------------------



 



strict liability imposed upon the Person seeking indemnification. The rights of
the parties to indemnification under this Article VII shall not be limited due
to any investigations heretofore or hereafter made by such parties or their
representatives, regardless of negligence in the conduct of any such
investigations. All representations, warranties, covenants and agreements made
by the parties shall not be deemed merged into any instruments or agreements
delivered in connection with the Closing or otherwise in connection with the
transactions contemplated hereby. The remedies provided in this Agreement shall
not be exclusive of any other rights or remedies available to any party either
at law or in equity.
ARTICLE VIII
CONDITIONS TO CLOSING
          Section 8.1 Conditions to Obligations of Buyer. The obligations of
Buyer to purchase the Purchased Assets and to take the other actions required
hereunder to be taken by Buyer at the Closing are subject to satisfaction of
each of the following conditions (any of which may be waived by Buyer, in whole
or in part):
          (a) Compliance. Each Seller Party shall have complied with its
covenants and agreements contained herein, and the representations and
warranties contained in Article III hereof shall have been on the date hereof
and shall be as of the Closing Date (without giving effect to any supplement to
the Seller Parties’ disclosure schedules) true and correct in all material
respects (except those representations and warranties qualified by materiality,
which shall be true and correct in all respects).
          (b) Officers’ Certificate. Buyer shall have received a certificate,
dated as of the Closing Date, of each Seller Party (signed on behalf of the
Seller by an executive officer thereof) certifying as to the matters specified
in Sections 8.1(a) hereof.
          (c) Seller’s Resolutions. The Seller shall deliver to Buyer a
certified copy of resolutions duly adopted by the Members and authorizing and
approving the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated therein.
          (d) Legal Opinion. Buyer shall have received from Duval, Funderburk,
Sundbery, Lovell & Watkins, P.C., counsel to the Seller, on the Closing Date, an
opinion substantially in the form attached hereto as Exhibit A and dated as of
the Closing Date.
          (e) HSR Act. Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have expired
or been terminated.
          (f) Completion of Due Diligence. Buyer shall have reasonably
satisfactorily completed its due diligence, in Buyer’s sole discretion.
          (g) No Material Adverse Change. No Material Adverse Change shall have
occurred since the date hereof, and no event shall have occurred since the date
hereof that could be expected to lead to or cause a Material Adverse Change.

-32-



--------------------------------------------------------------------------------



 



          (h) Transfer Documents. The Seller Parties shall deliver to Buyer such
bills of sale and other instruments of sale, transfer, conveyance, assignment
and delivery covering the Purchased Assets or any part thereof, executed by the
appropriate Seller Parties or other appropriate parties, as Buyer may reasonably
require to assure the full and effective sale, transfer, conveyance, assignment
and delivery to Buyer of the Purchased Assets, including the following:
     (i) a general conveyance by the Seller transferring to Buyer good and
marketable title to all of the Purchased Assets;
     (ii) all documents reasonably required for the assignment of the Seller’s
rights under all registrations, permits and licenses (including Certificates of
Financial Responsibility (Water Pollution)) (to the extent permitted by Law),
equipment leasing agreements, rights under sales or purchase orders and of
Seller’s rights under all other Contracts constituting a part of the Purchased
Assets;
     (iii) copies of all of the contracts, agreements, commitments, books,
records, files and other data that (A) are included in the Purchased Assets or
(B) relate to or affect the Purchased Assets and are reasonably necessary for
the continued conduct of the Operations;
     (iv) original notarized U.S. Coast Guard Bills of Sale in the form of
Exhibit B to this Agreement signed by an officer of the Seller, with respect to
the Vessels to be conveyed to Buyer at the Closing;
     (v) certified abstracts of title for the Vessels to be conveyed to Buyer at
the Closing issued by the U.S. Coast Guard at the National Vessel Documentation
Center dated no earlier than seven days prior to the date of the Closing showing
that the Seller is the owner of such Vessels and that such Vessels are free and
clear of all Liens;
     (vi) confirmation of class certificates free from recommendations issued by
the American Bureau of Shipping issued no earlier than seven days prior to the
date of the Closing with respect to the Vessels to be conveyed to Buyer at the
Closing that are classed by the American Bureau of Shipping;
     (vii) all technical documentation (including classification certificates,
U.S. Coast Guard certificates of inspection, plans, specifications and log
books) with respect to the Vessels to be conveyed to Buyer at the Closing which
may be in Seller’s possession whether or not on board such Vessels;
     (viii) originals of the Protocol of Delivery and Acceptance confirming the
date and time of delivery from the Seller to Buyer of each Vessel to be conveyed
to Buyer at the Closing and the location thereof; and

-33-



--------------------------------------------------------------------------------



 



     (ix) such other instruments of transfer and assignment in respect of the
Purchased Assets as Buyer shall reasonably require and as shall be consistent
with the terms and provisions of this Agreement.
Prior to the Closing Date, the Seller Parties will take such reasonable steps as
may be required or appropriate so that no later than the close of business on
the Closing Date, Buyer will be in actual ownership and control of all of the
Purchased Assets.
          (i) Transitional Operating Agreement Amendment. Mr. Arlen B. Cenac,
Jr., Cenac Towing and Cenac Offshore shall have executed and delivered the
Transitional Operating Agreement Amendment.
          (j) Purchase Agreement Amendment. Mr. Arlen B. Cenac, Jr., Cenac
Towing and Cenac Offshore shall have executed and delivered the Purchase
Agreement Amendment.
          (k) Orders, Etc. No action, suit or proceeding shall have been
commenced or shall be pending or threatened, and no statute, rule, regulation or
order shall have been enacted, promulgated, issued or deemed applicable to the
transactions contemplated by this Agreement, by any Governmental Body or court
that reasonably may be expected to (i) prohibit, restrain or otherwise interfere
with Buyer’s ownership or operation of all or a material portion of the
Purchased Assets, or compel Buyer to dispose of or hold separate all or a
material portion of Buyer’s or the Seller’s business or assets, as a result of
the transactions contemplated by this Agreement, (ii) prohibit consummation of
the transactions contemplated by this Agreement or (iii) result in the
imposition of material damages or other relief from Buyer.
          (l) Removal of Liens. Each Seller Party shall have caused any and all
Liens on the Purchased Assets to be released and shall have provided Buyer with
documentary evidence to such effect.
          (m) FIRPTA Affidavit. The Seller shall deliver a non-foreign
affidavit, as such affidavit is referred to in Section 1445(b)(2) of the Code,
substantially in the form set forth in Treas. Reg. § 1.1445-2(b)(2)(iv), dated
as of the Closing Date.
          (n) Insurance. Buyer shall have obtained evidence that the Purchased
Assets are covered by the insurance policies of Buyer or its Affiliates (or
insurance policies under which Buyer or its Affiliates are “named insureds”) and
such policies are in full force and effect as of and following the Closing, in
each case in such form as is reasonably acceptable to Buyer.
          (o) Assignment of the Horizon Trademark. The Seller Parties shall
deliver to Buyer such instruments of sale, transfer, conveyance, assignment and
delivery, executed by the Seller or other appropriate parties, as Buyer may
reasonably require to assure the full and effective sale, transfer, conveyance,
assignment and delivery to Buyer of all the Seller’s right, title and interest
in and to the HORIZON trademark, the goodwill symbolized thereby, all
applications and registrations thereof and all rights of action accrued and to
accrue under and by virtue thereof.
          (p) Other Documents. Each Seller Party shall deliver to Buyer such
other documents, instruments and certificates as may be reasonably requested by
Buyer.

-34-



--------------------------------------------------------------------------------



 



          (q) Consents. All consents and approvals required in connection with
the execution, delivery and performance of the Transaction Documents shall have
been obtained and be in full force and effect.
          Section 8.2 Conditions to Obligations of the Seller. The obligations
of the Seller to sell the Purchased Assets and to take the other actions
required hereby to be taken by the Seller Parties at the Closing are subject to
satisfaction of each of the following conditions (any of which may be waived by
the Seller, in whole or in part):
          (a) Compliance. Buyer shall have complied with its covenants and
agreements contained herein, and the representations and warranties contained in
Article IV hereof shall have been on the date hereof and shall be as of the
Closing Date true and correct in all material respects (except those
representations and warranties qualified by materiality, which shall be true and
correct in all respects).
          (b) Officers’ Certificate. The Seller Parties shall have received a
certificate, dated as of the Closing Date, of an executive officer of Buyer
certifying as to the matters specified in Section 8.2(a) hereof.
          (c) Buyer Resolutions. Buyer shall deliver to the Seller Parties a
certified copy of resolutions duly adopted by the board of directors of the
Buyer authorizing and approving the execution and delivery of the Transaction
Documents and the consummation of the transactions contemplated therein.
          (d) Legal Opinion. The Seller Parties shall have received from Baker
Botts L.L.P., counsel to Buyer, on the Closing Date, an opinion substantially in
the form attached hereto as Exhibit C and dated as of the Closing Date.
          (e) HSR Act. Any waiting period applicable to the consummation of the
transactions contemplated by this Agreement under the HSR Act shall have expired
or been terminated.
          (f) Transfer Documents. Buyer shall execute and deliver to the Seller
two originals of the Protocol of Delivery and Acceptance confirming the date and
time of delivery from the Seller to Buyer of each Vessel to be conveyed to Buyer
at the Closing and the location thereof.
          (g) Transitional Operating Agreement Amendment. Buyer shall have
executed and delivered the Transitional Operating Agreement Amendment.
          (h) Purchase Agreement Amendment. Buyer shall have executed and
delivered the Purchase Agreement Amendment.
          (i) Orders, Etc. No action, suit or proceeding shall have been
commenced or shall be pending or threatened, and no statute, rule, regulation or
order shall have been enacted, promulgated, issued or deemed applicable to the
transactions contemplated by the Transaction Documents, by any Governmental Body
or court that reasonably may be expected to prohibit consummation of the
transactions contemplated by this Agreement.

-35-



--------------------------------------------------------------------------------



 



ARTICLE IX
TERMINATION
          Section 9.1 Grounds for Termination. This Agreement may be terminated
at any time prior to the Closing Date:
          (a) by the mutual written agreement of Buyer and the Seller;
          (b) by Buyer if any of the conditions set forth in Section 8.1 hereof
shall have become incapable of fulfillment by April 1, 2008 (the “Outside Date”)
and shall not have been waived by Buyer;
          (c) by the Seller if any of the conditions set forth in Section 8.2
hereof shall have become incapable of fulfillment by the Outside Date and shall
not have been waived by the Seller;
          (d) by Buyer or the Seller by written notice thereof to the other
party if the transactions contemplated hereby shall not have been consummated on
or before the Outside Date or such other date, if any, as Buyer and the Seller
shall agree upon in writing; or
          (e) by Buyer or the Seller if the consummation of the transactions
contemplated hereby would violate any nonappealable final order, decree or
judgment of any Governmental Body or court having competent jurisdiction
prohibiting consummation of the transactions contemplated by this Agreement;
provided, however, that neither Buyer nor the Seller shall be allowed to
exercise any right of termination pursuant to (i) Section 9.1(b) or (c) if Buyer
(if Buyer is seeking to terminate) or any Seller Party (if the Seller is seeking
to terminate) is then in material breach or has materially failed to perform any
of its representations, warranties or covenants in this Agreement or
(ii) Section 9.1(d) or (e) if a material breach or failure to perform the
representations, warranties or covenants in this Agreement by Buyer (if Buyer is
seeking to terminate) or any Seller Party (if the Seller is seeking to
terminate) proximately caused the Closing not to have been consummated on or
before the Outside Date or the issuance of such order, decree or judgment, as
the case may be.
          Section 9.2 Effect of Termination. The following provisions shall
apply in the event of a termination of this Agreement:
          (a) Each party’s right of termination pursuant to Section 9.1 hereof
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of such right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 9.1, all
obligations of the parties under this Agreement will terminate except as set
forth in Section 9.2(b) hereof; provided, however, that (i) if this Agreement is
terminated by Buyer because of the breach of this Agreement by a Seller Party or
because one or more of the conditions to Buyer’s obligations under this
Agreement is not satisfied as a result of a Seller Party’s failure to comply
with its obligations under this Agreement, Buyer’s right to pursue all legal
remedies will survive such termination unimpaired, and (ii) if this Agreement is
terminated by the Seller Parties because of the breach of this Agreement by
Buyer or because one or more of the

-36-



--------------------------------------------------------------------------------



 



conditions to the Seller Parties’ obligations under this Agreement is not
satisfied as a result of Buyer’s failure to comply with its obligations under
this Agreement, Seller Parties’ right to pursue all legal remedies will survive
such termination unimpaired.
          (b) The parties hereto hereby agree that the provisions of this
Section 9.2 and Article X hereof shall survive any termination of this
Agreement.
ARTICLE X
GENERAL PROVISIONS
          Section 10.1 Confidentiality.
          (a) Each Seller Party acknowledges that it has or may have had in the
past, currently has and in the future may have access, including in connection
with the performance of the Transaction Documents, to Confidential Information
(as defined below) relating to the Operations and Buyer and its Affiliates. Each
Seller Party agrees that it shall keep, and shall cause its Representatives to
keep, confidential all such Confidential Information and, except with the
specific prior written consent of Buyer, shall not disclose, and shall cause its
Representatives not to disclose, such Confidential Information to any person
except (i) the directors, managers, officers, employees, Affiliates, accountants
(including independent certified public accountants), advisors, attorneys,
consultants or other agents (collectively, “Representatives”) of Buyer and
(ii) its own Representatives, provided that those Representatives agree to the
confidentiality provisions of this Section 10.1; provided, however, that
Confidential Information shall not include such information as (A) becomes known
to the public generally through no fault of any Seller Party or its
Representatives or (B) is required to be disclosed by law or the order of any
Governmental Body under color of law, provided, that prior to disclosing any
information pursuant to this clause (B), the Seller Parties shall give prior
written notice thereof to Buyer and provide Buyer with the opportunity to
contest that disclosure. “Confidential Information” means, with respect to any
Person, all trade secrets, know how and other confidential, nonpublic or
proprietary information of that Person, including any such information derived
from reports, investigations, research, studies, work in progress, codes,
marketing, sales or service programs, customer lists, records relating to past
service provided to customers, capital expenditure projects, cost summaries,
equipment or production system designs or drawings, pricing formulae, contract
analyses, financial information, projections, present and future business plans,
agreements with vendors, joint venture agreements, confidential filings with any
Governmental Body and all other confidential, nonpublic concepts, methods,
techniques or processes of doing business, ideas, materials or information
prepared or performed for, by or on behalf of that Person.
          (b) Because of (i) the difficulty of measuring economic losses as a
result of the breach of the covenants in Section 10.1(a) and (ii) the immediate
and irreparable damage that would be caused to Buyer or its Affiliates for which
it would have no other adequate remedy, in the event of a breach or threatened
breach by any Seller Party or its Representatives of the provisions of Section
10.1(a) with respect to any Confidential Information, Buyer shall be entitled to
an injunction restraining such Seller Party or its Representatives from
disclosing, in whole or in part, that Confidential Information. Nothing herein
shall be construed as prohibiting

-37-



--------------------------------------------------------------------------------



 



Buyer from pursuing any other available remedy for such breach or threatened
breach, including the recovery of damages.
          Section 10.2 Dispute Resolution.
          (a) If a dispute, controversy or claim arises between the parties
relating to the interpretation or performance of this Agreement or the grounds
for the termination hereof (“Dispute”), appropriate senior executives of each
party who shall have the authority to resolve the matter shall meet to attempt
in good faith to negotiate a resolution of the Dispute prior to pursuing other
available remedies. The initial meeting between the appropriate senior
executives, which shall be held within 10 business days of notice to the other
party of the Dispute in Houston, Texas or such other place as the parties may
mutually agree, shall be referred to herein as the “Dispute Resolution
Commencement Date.” Discussions and correspondence relating to attempted
resolution of such Dispute shall be treated as confidential information
developed for the purpose of settlement and shall be exempt from discovery or
production and shall not be admissible. If the senior executives are unable to
resolve the Dispute within 30 days from the Dispute Resolution Commencement
Date, and any of the parties wishes to pursue such Dispute, then the Dispute
shall be mediated by a mutually acceptable mediator within 30 days after written
notice by one party to the other demanding non- binding mediation. No party may
unreasonably withhold consent to the selection of a mediator. The mediation
shall be held in Houston, Texas or at such other place as the parties may
mutually agree. Buyer, on one hand, and the Seller Parties, on the other hand,
shall share the costs of the mediation equally, except that each party shall
bear its own costs and expenses, including attorneys’ fees, witness fees, travel
expenses, and preparation costs.
          (b) A party may seek relief from a court of competent jurisdiction
with respect to a Dispute if the parties are unable to resolve such Dispute
pursuant to the provisions of Section 10.2(a) above, provided that any Dispute
regarding any obligation of confidentiality or any other claim where interim
relief from a court of competent jurisdiction is sought to prevent serious and
irreparable injury to one of the parties or to others is not required to be
negotiated or mediated prior to seeking relief from such a court, and provided
further that Disputes arising out of or in connection with Section 5.6 are not
subject to this Section 10.2 and shall be resolved pursuant to the provisions of
Section 5.6.
          Section 10.3 Seller Parties to Enforce Certain Agreements. Each Seller
Party shall enforce any agreement, arrangement or other legal right it may have
with or relating to any employee (or former employee) or other party (a) with
respect to the confidentiality of any information relating to the Seller, the
Operations or the Purchased Assets or (b) limiting such employee or other party
from competing in any line of business currently engaged in by the Seller.
          Section 10.4 Expenses. Except as otherwise provided in this Agreement,
the Seller Parties, on the one hand, and Buyer, on the other hand, shall pay
their own respective fees and expenses incurred in connection with the
negotiation, preparation and execution of this Agreement (including the exhibits
and schedules hereto) and the other Transaction Documents and the consummation
of the transactions contemplated herein and therein, including all legal,

-38-



--------------------------------------------------------------------------------



 



accounting, tax, brokers’ and other advisors’ fees and expenses. Buyer will pay
the filing fee under the HSR Act.
          Section 10.5 Entire Agreement; Amendment. This Agreement, including
all schedules and exhibits hereto, constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, understandings and agreements of the parties hereto (excluding
that certain Confidentiality Agreement dated December 11, 2007 between the
Partnership and the Seller, which the parties hereby agree shall terminate upon
the Closing) of any nature, whether oral or written, relating thereto. This
Agreement may not be modified, amended or terminated except by a written
instrument specifically referring to this Agreement signed by all the parties
hereto.
          Section 10.6 Waivers and Consents. All waivers and consents given
hereunder shall be in writing. No waiver by any party hereto of any breach or
anticipated breach of any provision hereof by any other party shall be deemed a
waiver of any other contemporaneous, preceding or succeeding breach or
anticipated breach, whether or not similar. Except as provided in this
Agreement, no action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement.
          Section 10.7 Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been received only if and when
(a) personally delivered, (b) on the third day after mailing, by United States
mail, first class, postage prepaid or by certified mail return receipt
requested, addressed in each case as follows (or to such other address as may be
specified by like notice) or (c) received by facsimile at the facsimile number
listed below:
          (a) If to Buyer, to:
TEPPCO Marine Services, LLC
1100 Louisiana Street, 16th Floor
Houston, Texas 77002
Attn: President
Fax: (713) 381-3957
with a copy to:
TEPPCO Partners, L.P.
1100 Louisiana Street, 16th Floor
Houston, Texas 77002
Attn: General Counsel
Fax: (713) 381-3957

-39-



--------------------------------------------------------------------------------



 



If to any Seller Party, to:
Horizon Maritime, L.L.C.
1717 Turning Basin Drive
Suite 310
Houston, Texas 77029
Attn: Arlen B. Cenac, Jr.
Fax: (985) 223-1350
with a copy to:
Duval, Funderburk, Sundbery, Lovell & Watkins P.C.
101 Wilson Avenue
Houma, LA 70364-3137
Attn: C. Berwick Duval, II
Fax: (985) 851-1490
          Section 10.8 Assignments, Successors and No Third-Party Rights. No
party may assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of the other parties, except that
Buyer may assign any of its rights and delegate any of its obligations under
this Agreement to a subsidiary of the Partnership and may collaterally assign
its rights hereunder to any financial institution providing financing in
connection with the transactions contemplated by this Agreement. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the heirs, executors, administrators,
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, except such rights
as shall inure to a successor or permitted assignee pursuant to this
Section 10.8.
          Section 10.9 Compliance with Bulk Sales Laws. Buyer and the Seller
Parties waive compliance with the requirements of any applicable bulk sales laws
of any jurisdiction. Each Seller Party shall indemnify Buyer against any and all
liabilities or expenses Buyer may incur as a result of any noncompliance by
Buyer or Seller Parties with any bulk sales laws or fraudulent transfer law as
they relate to this transaction.
          Section 10.10 Performance. The Members agree to cause the Seller to
perform all its obligations and agreements under this Agreement and hereby
guarantee the payment and performance by the Seller of all such obligations and
agreements.
          Section 10.11 Title and Risk of Loss. Title to, liability for and in
connection with, and risk of loss of the Purchased Assets shall remain with
Seller Parties in every instance until said assets are delivered to Buyer in
accordance with this Agreement.
          Section 10.12 Choice of Law. This Agreement shall be governed by the
internal laws of the State of Texas (without regard to the choice of law
provisions thereof).

-40-



--------------------------------------------------------------------------------



 



          Section 10.13 Jurisdiction and Venue. Without limiting the provisions
of Section 7.4, and subject to the provisions of Section 5.6 and Section 10.2,
the parties hereby agree that any action brought with respect to this Agreement
and the transactions contemplated hereunder may be brought in federal or state
court in Tarrant County, Texas, consent to personal jurisdiction in any such
action brought in any such court and further agree that service of process may
be accomplished pursuant to Section 10.7 above. Each party hereto hereby waives
its right to trial by jury in connection with any suit, action or proceeding
relating to this Agreement.
          Section 10.14 Construction; Section Headings; Table of Contents. The
language used in this Agreement shall be deemed to be the language the parties
hereto have chosen to express their mutual intent, and no rule of strict
construction will be applied against any party hereto. The section headings and
any table of contents contained in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
          Section 10.15 Severability. Any term or provision (or subpart or
portion thereof) of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision (or subpart or portion thereof) of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable.
          Section 10.16 Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall be deemed to be one and the same instrument.
          Section 10.17 Time of Essence. With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.
          Section 10.18 Interpretation.
          (a) Except as this Agreement otherwise specifies, all references
herein to any Law defined or referred to herein are references to that Law or
any successor Law, as the same may have been amended or supplemented from time
to time through the Closing and any rules or regulations promulgated thereunder.
          (b) This Agreement uses the words “herein,” “hereof” and “hereunder”
and words of similar import to refer to this Agreement as a whole and not to any
provision of this Agreement, and the words “Article,” “Section,” “Schedule” and
“Exhibit” refer to Articles and Sections of and the Schedules and Exhibits to,
this Agreement unless it otherwise specifies.
          (c) Whenever the context so requires, the singular number includes the
plural and vice versa, and a reference to one gender includes the other gender
and the neuter.
          (d) As used in this Agreement, the word “including” (and, with
correlative meaning, the word “include”) means including, without limiting the
generality of any description preceding that word; the words “shall” and “will”
are used interchangeably and have the same

-41-



--------------------------------------------------------------------------------



 



meaning; and “or” is used in the inclusive sense of “and/or” unless the context
requires otherwise.
          (e) As used in this Agreement, the term “business day” means any day
other than a day on which commercial banks are authorized or required to close
in Houston, Texas.
          (f) As used in this Agreement, all references to “dollars” or “$” mean
United States dollars.
          Section 10.19 Definitions. For purposes of this Agreement, the term:
          AAA shall have the meaning set forth in Section 5.6(b).
          Accounting Firm shall have the meaning set forth in Section 1.5(d).
          Affiliate, with respect to any Person, means any Person that directly
or indirectly controls, is controlled by or is under common control with such
Persons. As used in this definition, control means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person (whether though ownership of the capital stock of or other
equity interests in that Person, by contract or otherwise).
          Agreement shall have the meaning set forth in the Preamble.
          Appraisal Firm shall have the meaning set forth in Section 5.16(c).
          Assumed Equipment Leases shall have the meaning set forth in
Section 1.1(d).
          Assumed Liabilities shall have the meaning set forth in Section 2.1.
          Binion Agreement shall have the meaning set forth in Article VI.
          Buyer shall have the meaning set forth in the Preamble.
          Buyer Indemnified Party means Buyer and its Affiliates and each of
their respective officers, directors (or persons performing equivalent
functions), employees, agents and counsel; provided, for the avoidance of doubt,
that none of the Members and no Person Affiliated with or related to any of the
Members that may otherwise be deemed to be a Buyer Indemnified Party as a result
of the transactions contemplated hereby or by the Transitional Operating
Agreement, as amended by the Transitional Operating Agreement Amendment, shall
be a Buyer Indemnified Party for purposes of this Agreement.
          Ceiling Amount means $20,000,000.
          Cenac Offshore means Cenac Offshore, L.L.C., a Louisiana limited
liability company.
          Cenac Towing means Cenac Towing Co., Inc., a Louisiana corporation.
          CHO shall have the meaning set forth in the Preamble.

-42-



--------------------------------------------------------------------------------



 



          Closing shall have the meaning set forth in Section 1.4
          Closing Date shall have the meaning set forth in Section 1.4.
          Code means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations promulgated thereunder. A reference to a particular section
of the Code shall include a reference to any subsequent amendments to the
sections of the Code referred to in this Agreement.
          Confidential Information shall have the meaning set forth in
Section 10.1(a).
          Contracts shall have the meaning set forth in Section 1.1(d).
          Deductible Amount means $1,000,000, without giving effect to any
materiality or similar qualification contained in the applicable representation
or warranty; provided, however, that, with respect to breaches of
representations and warranties contained in Section 3.13(a) as applicable to
Vessels, the term Deductible Amount means $1,000,000 per Vessel.
          Dispute shall have the meaning set forth in Section 10.2(a).
          Dispute Resolution Commencement Date shall have the meaning set forth
in Section 10.2(a).
          Effective Time means 11:59 p.m. on the Closing Date.
          Employer Policies shall have the meaning set forth in Section 5.19.
          Environmental Laws means any federal, state, local, foreign or
international Law regulating or protecting the public health and safety
(including in the workplace) or regulating or protecting the environment and
natural resources, including the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Sections 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. Sections 5101 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Clean Water
Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act (42 U.S.C.
Sections 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
Sections 2601 et seq.), the Federal Insecticide, Fungicide and Rodenticide Act
(7 U.S.C. Sections 136 et seq.), OSHA, and the Oil Pollution Act of 1990 (33
U.S.C. Sections 2701 et seq.) and the regulations promulgated pursuant thereto.
          Environmental Permits shall have the meaning set forth in
Section 3.17(b).
          ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
          ERISA Affiliate means each entity (whether or not incorporated) that,
together with the Seller, is or has been considered to be under common control
and treated as a single employer for purposes of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(a)(14) of ERISA.

-43-



--------------------------------------------------------------------------------



 



          Excluded Assets shall have the meaning set forth in Section 1.2.
          Excluded Liabilities shall have the meaning set forth in Section 2.2.
          Final Adjustment Schedule shall have the meaning set forth in
Section 1.5(d).
          Financial Statements shall have the meaning set forth in
Section 3.12(a).
          GAAP means generally accepted accounting principles for financial
reporting in the United States.
          Governmental Body means any (a) national, state, provincial, county,
municipal or other government, domestic or foreign, or any agency, board,
branch, bureau, commission, court, department or other instrumentality or
subdivision of such government or (b) any other body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.
          Hazardous Material means any substance, material or waste which is
regulated pursuant to any Environmental Law, including (a) petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, asbestos or asbestos-containing materials, lead or lead-based paints
or materials, toxic mold, and (b) any material or substance which is defined or
regulated as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “hazardous waste,” “contaminant,” “pollutant,”
“toxic waste,” or “toxic substance,” under any Environmental Law.
          HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act.
          Identified Representations shall have the meaning set forth in
Section 7.1.
          Indemnified Amounts shall have the meaning set forth in Section 7.1.
          Indemnified Party shall have the meaning set forth in Section 7.4(a).
          Indemnifying Party shall have the meaning set forth in Section 7.4(a).
          Indemnity Notice shall have the meaning set forth in Section 7.4(b).
          Intellectual Property Rights shall have the meaning set forth in
Section 1.1(e).
          IT Contracts shall have the meaning set forth in Section 1.1(f).
          Laws means all statutes, treaties, codes, ordinances, decrees, rules,
regulations, municipal bylaws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards, injunctions, policies, certificates, codes, approvals, guidelines,
voluntary restraints, inspection reports, any obligations included in any
certificate, certification, franchise, permit, authorization or license issued
by any Governmental Body or resulting from binding arbitration, or any
provisions of any of the foregoing, including general principles of common law
and equity and the requirements of all

-44-



--------------------------------------------------------------------------------



 



Governmental Bodies, binding or affecting the Person referred to in the context
in which such word is used; and Law means any one of them.
          Lien means any lien, pledge, claim, charge, security interest,
mortgage, charter, option, title retention agreement, security interest of any
nature, adverse claim, exception, reservation, easement, right of occupation,
any matter capable of registration against title, option, right of pre-emption,
privilege or other encumbrance, or any contract to create any of the foregoing
or other rights of any third Person of any nature whatsoever, whether recorded,
secret, state, maritime or otherwise.
          Material Adverse Change means any material adverse change in the
Purchased Assets or their value or in the business, prospects, results of
operations, assets or financial condition of the Seller or any event that could
be expected to lead to or cause such a material adverse change.
          Members shall have the meaning set forth in the Preamble.
          Noncompete Period means a period of two years following the Closing
Date, except that, with respect to Mr. Steven G. Proehl, Noncompete Period means
a period of one year following the Closing Date.
          Operations shall have the meaning set forth in the Recitals.
          OSHA means the Occupational Safety and Health Act (29 U.S.C.
Sections 651 et seq.).
          Outside Date shall have the meaning set forth in Section 9.1(b).
          Partnership means TEPPCO Partners, L.P., a Delaware limited
partnership and the owner of all of the membership interests in Buyer.
          Person means any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, government or agency or subdivision thereof or any other entity.
          Preliminary Adjustment Schedule shall have the meaning set forth in
Section 1.5(c).
          Purchase Agreement means that certain Asset Purchase Agreement, dated
as of February 1, 2008, by and among Buyer, the Partnership, Cenac Towing, Cenac
Offshore and Mr. Arlen B. Cenac, Jr.
          Purchase Agreement Amendment means Amendment No. 1 to the Purchase
Agreement.
          Purchase Price shall have the meaning set forth in Section 1.3.
          Purchased Assets shall have the meaning set forth in Section 1.1.

-45-



--------------------------------------------------------------------------------



 



          Purchased Right shall have the meaning set forth in Section 5.14.
          reasonable efforts means a party’s efforts in accordance with
reasonable commercial practice and without incurrence of unreasonable expense.
          Registered IP Rights shall have the meaning set forth in
Section 3.10(a).
          Related Party Agreement means any contract or other agreement, whether
written or oral, (a) by which any of the Purchased Assets or Assumed Liabilities
is bound or may be subject and (b) (i) to which the Seller and any of the
Members or any of their respective Affiliates (other than the Seller) or family
members are parties, (ii) of which any of the Members or any of their respective
Affiliates (other than the Seller) or family members are beneficiaries or
(iii) as to which any transaction contemplated thereby properly would be
characterized (without regard to the amount involved) as a related party
transaction for purposes of applying the disclosure requirements of GAAP as if
they were applicable to financial statements of the Purchased Assets and Assumed
Liabilities.
          Release means any spill, effluent, emission, leaking, pumping,
pouring, emptying, escaping, dumping, injection, deposit, disposal, discharge,
dispersal, leaching, abandoning, adding, or migration into the indoor or outdoor
environment, or into or out of any property, facility or vessel.
          Remedial Action means all actions, including any capital expenditures
required by any Governmental Body or required under or taken pursuant to any
Environmental Law or voluntarily taken to (a) clean up, remove, treat, contain,
assess, monitor or evaluate, or in any other way, ameliorate or address any
Release or threat of Release of any Hazardous Material; (b) minimize the further
Release of any Hazardous Material so it does not endanger or threaten to
endanger the public or employee health or welfare or the indoor or outdoor
environment; (c) perform pre-remedial studies and investigations or
post-remedial monitoring and care pertaining to or relating to a Release or
threatened Release of any Hazardous Material; or (d) bring any party, property,
facility or vessel into compliance with any Environmental Law.
          Representatives shall have the meaning set forth in Section 10.1(a).
          Restricted Business means the marine transportation of asphalt,
residual fuel oils and related black oil products, including No. 6 oil and
vacuum gas oil.
          Restricted Territory means: (a) the commercially navigable inland
waterways of the continental United States located east of the 105° meridian,
including the Mississippi River System and connecting waterways, (b) the Gulf of
Mexico, including the Gulf Intracoastal Waterway and (c) the jurisdictions set
forth on Exhibit D.
          Seale Agreement shall have the meaning set forth in Article VI.
          Seller shall have the meaning set forth in the Preamble.
          Seller Agreements shall have the meaning set forth in Section 3.9.

-46-



--------------------------------------------------------------------------------



 



          Seller Indemnified Party means each Seller Party and its Affiliates
and each of their respective officers, directors (or persons performing
equivalent functions), employees, agents and counsel.
          Seller Parties shall have the meaning set forth in the Preamble.
          Seller Plans means each pension, profit sharing, retirement, life,
health, unemployment, accident, disability, stock option, stock bonus, stock
ownership, severance, employment, change-in-control, deferred compensation,
fringe benefit, bonus or incentive compensation plan, agreement, program or
policy (whether written or oral, formal or informal) that is currently or has
previously been sponsored, maintained or contributed to by the Seller or any
ERISA Affiliate for the benefit of any of their present or former directors,
officers, employees, agents, consultants or other similar representatives,
including any “employee benefit plan” as defined in section 3(3) of ERISA.
          Tax Returns means all returns, declarations, reports, statements and
other documents of, relating to, or required to be filed in respect of, any and
all Taxes.
          Taxes means any and all federal, state, local, foreign and other taxes
or other assessments, including all net income, gross income, gross receipts,
sales, use, ad valorem, transfer, franchise, profits, profit share, license,
lease, service, service use, value added, withholding, payroll, employment,
excise, estimated severance, stamp, occupation, premium, property, windfall
profits, or other taxes of any kind whatsoever, together with any interests,
penalties, additions to tax, fines or other additional amounts imposed thereon
or related thereto, and the term Tax means any one of the foregoing Taxes.
          Third-Party Claim shall have the meaning set forth in Section 7.4(a).
          to the knowledge of the Seller Parties and phrases with similar
wording means the collective knowledge, after reasonable investigation, of each
Person listed on Schedule 10.19.
          Transaction Documents means this Agreement and the other written
agreements and instruments executed under or in connection with this Agreement.
          Transitional Operating Agreement means that certain Transitional
Operating Agreement, dated as of February 1, 2008, by and among Buyer, Cenac
Towing, Cenac Offshore and Mr. Arlen B. Cenac, Jr.
          Transitional Operating Agreement Amendment means Amendment No. 1 to
the Transitional Operating Agreement.
          Vessel Equipment means boilers, generators, machinery, boats,
lifeboats, masts, towers, cranes, engines, instruments, anchors and anchor
handling equipment, chains, cables, apparel, accessories, tackle, rigging,
electronic, radar, communication, radio installation and navigational equipment
and all other associated equipment, furnishings, appliances and consumables.
          Vessels shall have the meaning set forth in Section 1.1(a) .

-47-



--------------------------------------------------------------------------------



 



[Remainder of page intentionally left blank]

-48-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date first above written.

                  TEPPCO MARINE SERVICES, LLC    
 
           
 
  By:   /s/ William G. Manias    
 
           
 
      William G. Manias    
 
      Vice President and Chief Financial Officer    

                      HORIZON MARINE, L.L.C.
 
           
 
      By:   /s/ Steven G. Proehl
 
           
 
          Steven G. Proehl
 
          Manager

         
 
  /s/ Arlen B. Cenac, Jr.    
 
       
 
  Arlen B. Cenac, Jr.    
 
       
 
  /s/ Steven G. Proehl    
 
       
 
  Steven G. Proehl    
 
       
 
  /s/ John P. Binion    
 
       
 
  John P. Binion    
 
       
 
  /s/ Richard M. Seale    
 
       
 
  Richard M. Seale    

                      CHO, LLC
 
           
 
      By:   /s/ Arlen B. Cenac, Jr.
 
           
 
          Arlen B. Cenac, Jr.
 
          Sole Member

Signature page to TEPPCO-Horizon Asset Purchase Agreement

-49-



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Legal Opinion to Buyer
          1. The Seller is validly existing as a limited liability company in
good standing under the laws of the State of Louisiana, with limited liability
company power and authority to execute, deliver and perform its obligations
pursuant to the Agreement and the other Transaction Documents to which it is a
party. The Members own beneficially and of record all of the limited liability
company interests in the Seller.
          2. The Agreement and each of the other Transaction Documents to which
the Seller or CHO is a party has been duly authorized, executed and delivered by
the Seller and CHO, as applicable. The Agreement and each of the other
Transaction Documents to which any of the other Members is a party has been duly
executed and delivered by such Member and do not require the joinder by any
other party.
          3. Neither the execution, delivery and performance of the Transaction
Documents by the Seller Parties party thereto nor the consummation by the Seller
Parties of the transactions contemplated thereby (a) constitutes or will
constitute a violation of the certificate of organization, limited liability
company agreement or other organizational documents of the Seller or CHO,
(b) constitutes or will constitute a breach or violation of, or a default under
(or an event that, with notice or the lapse of time or both, would constitute
such a default) any of the Contracts or any credit agreement, indenture,
mortgage, note or other debt instrument binding on any of the Seller Parties or
any of the Purchased Assets except to the extent specified in Schedule 3.3 or
(c) results or will result in the creation or imposition of any Lien upon any of
the Purchased Assets pursuant to any of the documents or instruments referenced
in clause (a) or (b).
          4. The instruments of conveyance, transfer and assignment to be
delivered by the Seller Parties to Buyer are in a form legally sufficient to
convey to Buyer all right, title and interest of the Seller in and to the
Purchased Assets. Such instruments are in a form sufficient for recordation or
filing where such is necessary in order to effect such conveyance, transfer and
assignment against third parties.
          In rendering such opinions, such counsel may, (A) with respect to the
opinions expressed in paragraph 1 above, state that they have relied solely upon
certificates provided by the Secretary of State of the State of Louisiana and
(B) state that their opinion is limited to the federal laws of the United States
of America and the laws of the State of Louisiana.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of U.S. Coast Guard Bills of Sale
[Attached]

 



--------------------------------------------------------------------------------



 



OMB APPROVED 1625-27 EXPIRATION DATE:

U.S. DEPARTMENT OF HOMELAND SECURITY U.S. COAST GUARD CG-1340 (REV. 06/04) BILL
OF SALETHIS SECTION FOR COAST GUARD USE ONLY RECORDED: BOOK PAGE: PORT (IF NOT
FILING PORT)1. VESSEL NAME 2. OFFICIAL NUMBER OR HULL ID NUMBER 3. NAME(S) AND
ADDRESS(ES) OF SELLERS: 3A. TOTAL INTEREST OWNED (IF LESS THAN 100%)
%.DOCUMENTATION OFFICER 4. NAME(S) AND ADDRESS(ES) OF BUYER(S) AND INTEREST
TRANSFERRED TO EACH: TEPPCO Marine Services, LLC 1100 Louisiana 16th Floor
Houston, TX 770024A. TOTAL INTEREST TRANSFERRED (100% UNLESS OTHERWISE
SPECIFIED) %.4B. MANNER OF OWNERSHIP, UNLESS OTHERWISE STATED HEREIN, THIS BILL
OF SALE CREATES A TENANCY IN COMMON, WITH EACH TENANT OWNING AN EQUAL UNDIVIDED
INTEREST. CHECK ONLY ONE OF THE FOLLOWING BLOCKS TO SHOW ANOTHER FORM OF
OWNERSHIP. JOINT TENANCY WITH RIGHT OF SURVIVORSHIP TENANCY BY THE ENTIRETIES
COMMUNITY PROPERTY OTHER (DESCRIBE)5. CONSIDERATION RECEIVED: (ONE DOLLAR AND
OTHER VALUABLE CONSIDERATION UNLESS OTHERWISE STATED) 6. I (WE) DO HEREBY SELL
TO THE BUYER(S) NAMED ABOVE, THE RIGHT, TITLE AND INTEREST IDENTIFIED IN BLOCK 4
OF THIS BILL OF SALE, IN THE PROPORTION SPECIFIED HEREIN. VESSEL IS SOLD FREE
AND CLEAR OF ALL LIENS, MORTGAGES, AND OTHER ENCUMBRANCES OF ANY KIND AND
NATURE, EXCEPT AS STATED ON THE REVERSE HEREOF. VESSEL IS SOLD TOGETHER WITH AN
EQUAL INTEREST IN THE MASTS, BOWSPRIT, SAILS, BOATS, ANCHORS, CABLES, TACKLE,
FURNITURE, AND ALL OTHER NECESSARIES THERETO APPERTAINING AND BELONGING, EXCEPT
AS STATED ON THE REVERSE HEREOF.7. SIGNATURES OF SELLER(S) OR PERSON(S) SIGNING
ON BEHALF OF SELLER(S).8. DATE SIGNED9. NAME(S) OF PERSON(S) SIGNING ABOVE, AND
LEGAL CAPACITY IN WHICH SIGNED (E.G., OWNER, AGENT, TRUSTEE, EXECUTOR) 10.
ACKNOWLEDGEMENT (TO BE COMPLETED BY NOTARY PUBLIC OR OTHER OFFICIAL AUTHORIZED
BY A LAW OF A STATE OR THE UNITED STATES TO TAKE OATHS.) ON ___THE PERSON(S)
NAMED IN SECTION 9 (DATE) ABOVE ACKNOWLEDGED EXECUTION OF THE FOREGOING
INSTRUMENT IN THEIR STATED CAPACITY(IES) FOR THE PURPOSE THEREIN CONTAINED.
STATE: COUNTY: NOTARY PUBLIC            MY COMMISSION EXPIRES

(FORM) [h54708h5470801.gif]

 



--------------------------------------------------------------------------------



 



(COMPLETE THIS SECTION ONLY IF VESSEL HAS NEVER BEEN DOCUMENTED AND DOES NOT
HAVE A HULL IDENTIFICATION NUMBER.) VESSEL DATA A. BUILDER            B.
BUILDER’S HULL NUMBER            C. FORMER NAME(S) D. FORMER MOTORBOAT
NUMBERS            E. FORMER ALIEN REGISTRATIONS            F. DIMENSIONS: L= B=
D= G. PERSON FROM WHOM SELLER OBTAINED VESSEL             SIGNATURE OF
SELLERWARRANTIES/APPURTENANCES/LIMITATIONS/ EXCEPTIONS The warranties,
appurtenances, limitations and exceptions as set forth in the Asset Purchase
Agreement dated February 1, 2008 by and among Buyer, TEPPCO Partners, L.P.,
Cenac Towing Co., Inc., Cenac Offshore, L.L.C. and Mr. Arlen B. Cenac,
Jr.INSTRUCTIONS 1. INDICATE CURRENT DOCUMENTED NAME. (IF VESSEL HAS NEVER BEEN
DOCUMENTED SELLER MUST COMPLETE AND SIGN DATA SECTION ABOVE.) 2. INDICATE
OFFICIAL NUMBER AWARDED TO VESSEL OR HULL IDENTIFICATION NUMBER ASSIGNED BY
MANUFACTURER. (IF THE VESSEL HAS NO HULL IDENTIFICATION NUMBER AND HAS NEVER
BEEN DOCUMENTED, SELLER MUST COMPLETE AND SIGN THE VESSEL DATA SECTION ABOVE.)
3. INSERT NAMES AND ADDRESSES OF ALL PERSONS SELLING VESSEL, ALONG WITH TOTAL
INTEREST OWNED BY THOSE PERSONS. IF MORE ROOM IS NEEDED, AN ATTACHMENT MAY BE
MADE SHOWING THE ADDRESSES OF THE SELLERS. 3A. SELF-EXPLANATORY. 4. INSERT NAMES
AND ADDRESSES OF ALL BUYERS, ALONG WITH THE INTEREST TRANSFERRED TO EACH. IF
THERE IS MORE THAN ONE BUYER AND NO DIVISION OF INTEREST IS SHOWN, THIS BILL OF
SALE WILL RESULT IN EACH BUYER HOLDING AN EQUAL INTEREST. (IF MORE ROOM IS
NEEDED, AN ATTACHMENT MAY BE MADE SHOWING THE ADDRESSES OF THE BUYERS.) 4A.
SELF-EXPLANATORY. 4B. CHECK ONE OF THE BLOCKS TO CREATE A FORM OF OWNERSHIP
OTHER THAN A TENANCY IN COMMON. IF “OTHER” IS CHECKED, THE FORM OF OWNERSHIP
MUST BE DESCRIBED. 5. OPTIONAL. IF THE AMOUNT PAID FOR THE VESSEL IS INSERTED,
IT WILL BE NOTED ON THE VESSEL’S GENERAL INDEX. 6. SELF-EXPLANATORY. USE
“REMARKS” SECTION ABOVE IF VESSEL IS NOT SOLD FREE AND CLEAR, OR TO LIST VESSEL
APPURTENANCES WHICH ARE NOT SOLD WITH THE VESSEL. 7. SELF-EXPLANATORY. 8. SHOW
THE DATE ON WHICH THE INSTRUMENT IS SIGNED. 9. IN ADDITION TO THE PRINTED OR
TYPED NAME OF THE SIGNER, SHOW WHETH ER THAT PERSON WAS ACTING AS AN OWNER, AS
AN AGENT FOR AN OWNER, AS TRUSTEE, AS THE PERSONAL REPRESENTATIVE OR EXECUTOR OF
AN ESTATE, OR OTHER CAPACITY WHICH ENTITLED THAT PERSON TO SIGN THE BILL OF
SALE. 10. ANY ACKNOWLEDGEMENT IN SUBSTANTIAL COMPLIANCE WITH THE LAW OF THE
STATE WHERE TAKEN MAY BE ATTACHED TO THIS INSTRUMENT IN LIEU OF THE PREPRINTED
ACKNOWLEDGEMENT.PRIVACY ACT STATEMENT IN ACCORDANCE WITH 5 USC 552(A), THE
FOLLOWING INFORMATION IS PROVIDED TO YOU WHEN SUPPLYING PERSONAL INFORMATION TO
THE U.S. COAST GUARD. 1. AUTHORITY, SOLICITATION OF THIS INFORMATION IS
AUTHORIZED BY 46 USC, CHAPTER 313 AND 46 CFR, PART 67. 2. THE PRINCIPAL PURPOSES
FOR WHICH THIS INSTRUMENT IS TO BE USED ARE: (A) TO PROVIDE A RECORD, AVAILABLE
FOR PUBLIC INSPECTION AND COPYING, OF THE SALE OR OTHER CHANGE IN OWNERSHIP OF A
VESSEL WHICH IS DOCUMENTED, WILL BE DOCUMENTED, OR HAS BEEN DOCUMENTED PURSUANT
TO 46 USC, CHAPTER 121. (B) PLACEMENT OF THIS INSTRUMENT IN A BOOK FOR
EXAMINATION BY GOVERNMENTAL AUTHORITIES AND MEMBERS OF THE GENERAL PUBLIC. 3.
THE ROUTINE USE WHICH MAY BE MADE OF THIS INFORMATION INCLUDES DEVELOPMENT OF
STATISTICAL DATA CONCERNING DOCUMENTED VESSELS. 4. DISCLOSURE OF THE INFORMATION
REQUESTED ON THIS FORM IS VOLUNTARY. HOWEVER, FAILURE TO PROVIDE THE INFORMATION
COULD PRECLUDE FILING OF A BILL OF SALE AND DOCUMENTATION OF THE VESSEL NAMED
HEREIN PURSUANT TO 46 USC, CHAPTER 121. MOREOVER, BILLS OF SALE WHICH ARE NOT
FILED ARE NOT DEEMED TO BE VALID AGAINST ANY PERSON EXCEPT THE GRANTOR OR A
PERSON HAVING ACTUAL KNOWLEDGE OF THE SALE. (46 USC 31321(A)).AN AGENCY MAY NOT
CONDUCT OR SPONSOR, AND A PERSON IS NOT REQUIRED TO RESPOND TO A COLLECTION OF
INFORMATION UNLESS IT DISPLAYS A VALID OMB CONTROL NUMBER. THE COAST GUARD
ESTIMATES THAT THE AVERAGE BURDEN FOR THIS FORM IS 20 MINUTES. YOU MAY SUBMIT
ANY COMMENTS CONCERNING THE ACCURACY OF THIS BURDE

(FORM) [h54708h5470802.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Legal Opinion to the Seller Parties
          1. Buyer is validly existing as a limited liability company in good
standing under the Delaware Limited Liability Company Act (the “Delaware LLC
Act”), with limited liability company power and authority to execute, deliver
and perform its obligations pursuant to the Agreement.
          2. The Agreement has been duly authorized, executed and delivered by
the Buyer, and none of the execution, delivery and performance of the Agreement
by Buyer or the consummation by Buyer of the transactions contemplated thereby
constitutes or will constitute a violation of the certificate of formation or
limited liability company agreement of Buyer.
          In rendering such opinions, such counsel may, (A) with respect to the
opinions expressed in paragraph 1 above, state that they have relied solely upon
certificates provided by the Secretary of State of the State of Delaware and
(B) state that their opinion is limited to the Delaware LLC Act and the Delaware
LP Act.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
States and Parishes in the Restricted Territory
Alabama, Arkansas, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky,
Minnesota, Mississippi, Missouri, Nebraska, North Carolina, Ohio, Oklahoma,
Pennsylvania, South Carolina, South Dakota, Tennessee, Texas, Virginia, West
Virginia, Wisconsin and the following parishes in the State of Louisiana:

         
Acadia
  Iberia   St. Charles
Allen
  Iberville   St. Helena
Ascension
  Jackson   St. James
Assumption
  Jefferson   St. John the Baptist
Avoyelles
  Jefferson Davis   St. Landry
Beauregard
  La Salle   St. Martin
Bienville
  Lafayette   St. Mary
Bossier
  Lafourche   St. Tammany
Caddo
  Lincoln   Tangipahoa
Calcasieu
  Livingston   Tensas
Caldwell
  Madison   Terrebonne
Cameron
  Morehouse   Union
Catahoula
  Natchitoches   Vermilion
Claiborne
  Orleans   Vernon
Concordia
De Soto
  Ouachita
Plaquemines   Washington
Webster
East Baton Rouge
  Pointe Coupee   West Baton Rouge
East Carroll
  Rapides   West Carroll
East Feliciana
  Red River   West Feliciana
Evangeline
  Richland   Winn
Franklin
  Sabine    
Grant
  St. Bernard    

 